Exhibit 10.1

NOTEHOLDER RESTRUCTURING PLAN SUPPORT AGREEMENT

This NOTEHOLDER RESTRUCTURING PLAN SUPPORT AGREEMENT is made and entered into as
of November 19, 2009 (this “Agreement”) by and among (i) GSI Group Inc. (“GSI
Group”), GSI Group Corporation and each of its subsidiaries and affiliates that
are contemplated to be a debtor in the Chapter 11 Cases (as defined below)
(collectively, the “Company”), and (ii) each of the Consenting Noteholders (as
defined below). The Company, each Consenting Noteholder and any subsequent
person or entity that becomes a party hereto in accordance with the terms hereof
are referred herein as the “Parties” and individually as a “Party.”

W H E R E A S

A. Prior to the date hereof, representatives of the Company and the Consenting
Noteholders have engaged in arm’s length, good faith negotiations regarding a
financial restructuring of the Company’s indebtedness on account of the Senior
Notes (as defined below) and certain other obligations (the “Restructuring”),
pursuant to the terms and conditions set forth in the Plan (as defined below),
the Definitive Documents (as defined below) and this Agreement.

B. The Company and the Consenting Noteholders have agreed to implement a
restructuring of the Company pursuant to the terms and conditions set forth in
the Plan.

C. In the exercise of its business judgment and consistent with its fiduciary
duties, the Company has agreed to commence voluntary reorganization proceedings
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”) to effect the Restructuring through the
Plan that implements and is otherwise consistent with the terms and conditions
set forth in the Plan and this Agreement.

D. This Agreement, the Plan and the side letter dated as of the date hereof by
and among the Company and the Consenting Noteholders (the “Side Letter”), set
forth in the agreement among the Parties concerning their commitment, subject to
the terms and conditions hereof and thereof, to implement the Restructuring.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound, hereby
agrees as follows:

1. Definitions. The following terms shall have the following definitions:

“Agreement” has the meaning set forth in the preamble hereof.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person.



--------------------------------------------------------------------------------

“Assumption Agreement” has the meaning set forth in section 9 hereof.

“Assumption Order” has the meaning set forth in section 8(p) hereof.

“Ballot” means the ballot distributed with the Disclosure Statement for voting
on the Plan.

“Bankruptcy Code” has the meaning set forth in the recitals hereof.

“Bankruptcy Court” has the meaning set forth in the recitals hereof.

“Bankruptcy Majority Noteholders” means, as of any record date for the Senior
Notes, those Noteholders that hold in the aggregate at least two-thirds
( 2/3) of the principal amount (but in any event not less than $153,334,000) of
the Senior Note Claims and represent more than one-half ( 1/2) (but in any event
not less than 8 of the 10 holders) of the Noteholders holding Senior Notes.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

“Bar Date Order” has the meaning set forth in section 33 hereof.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Chapter 11 Cases” has the meaning set forth in the recitals hereof.

“Claims” means all “claims” (as such term is defined in section 101 of the
Bankruptcy Code), including all Senior Note Claims.

“Confirmation Order” has the meaning set forth in section 14 hereof.

“Consenting Noteholders” means any Noteholder that executed this Agreement or
delivers an executed Addendum to the Company in accordance with this Agreement.

“Definitive Documents” means (i) the Confirmation Order, (ii) the New Indenture
and all related agreements, documents, exhibits, annexes and schedules, or
(iii) such other documents as may be required to implement a transfer of equity
under the Plan and as may be required to implement the Plan, the transactions
contemplated by the Plan and all related agreements, documents, exhibits,
annexes and schedules, each of which shall be consistent in all material
respects with this Agreement and (as to any changes made to any of the same
after the execution of this Agreement), in each case, in form and substance
reasonably acceptable to each Consenting Noteholder.

“Disclosure Statement” means the disclosure statement in respect of the Plan.

 

2



--------------------------------------------------------------------------------

“GSI Group” has the meaning set forth in the preamble hereof.

“Indenture” means that certain Senior Indenture, dated August 20, 2008 (as
amended, restated, supplemented or otherwise modified from time to time), among
GSI Group and Excel Technology, Inc. as Guarantors, GSI Group Corporation as
Issuer, and the New York Bank Mellon Trust Company as indenture trustee
(“Trustee”).

“Lock-Up Effective Date” has the meaning set forth in section 2 hereof.

“Material Adverse Change” means any change, effect, event, occurrence,
development, circumstance or state of facts occurs which has had or would
reasonably be expected to have a materially adverse effect on the business,
properties, operations, financial condition or results of operations of the
Company (including its subsidiaries and their respective businesses), taken as a
whole, or which would materially impair the Company’s ability to perform its
obligations under this Agreement or have a materially adverse effect on or
prevent or materially delay the consummation of the transactions contemplated by
this Agreement. The filing of voluntary petitions commencing the Chapter 11
Cases contemplated by this Agreement shall not constitute a Material Adverse
Change.

“New Indenture” means an indenture governing the 12.25% Senior Secured Notes due
2014 to be issued in the Reorganization to Senior Noteholders (and to certain
others) in the aggregate principal amount of $104,100,000.

“Noteholder Addendum” has the meaning set forth in section 3 hereof.

“Outside Date” means April 20, 2010 provided, however, in the event that (i) the
Bankruptcy Court shall have entered the Confirmation Order on or before
April 20, 2010, (ii) any Person (other than the Company or any of its
Affiliates) shall have filed a timely appeal of the Confirmation Order in a
court of competent jurisdiction, and (iii) the Required Noteholders shall not
have waived the condition set forth in Section 9.2(a) of the Plan, then the
Outside Date shall be the earlier of (a) ten (10) business days after written
notice from the Required Noteholders that such condition is waived, or (b) the
date of entry of an order dismissing or otherwise resolving the appeal from the
Confirmation Order.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Petition Date” means the date on which the Company files its respective
petitions for relief under chapter 11 of the Bankruptcy Code.

“Plan” means that certain plan of reorganization in respect of the Chapter 11
Cases substantially in the form attached hereto as Exhibit A, as it may be
amended, modified or supplemented in accordance with the provisions.

 

3



--------------------------------------------------------------------------------

“Plan Effective Date” means the date the Plan shall be substantially consummated
(provided, however, that substantial consummation shall be deemed to have
occurred no later than the issuance of distributions provided for the Senior
Noteholders as set forth in Section 3.5(i) - (v) of the Plan).

“Plan Modification Amendment” means any amendment, modification or supplement to
the Plan that (i) affects, or has any impact upon, the treatment of the Senior
Note Claims or rights any of the Senior Noteholders under the Plan;
(ii) affects, or has an impact upon, the economic interests of the Senior
Noteholders; or (iii) has any adverse overall economic effect (direct or
consequential) on the Company and its direct and indirect subsidiaries.

“Required Noteholders” means, as of any date of determination, those Consenting
Noteholders holding more than sixty-six and two-thirds percent (66 2/3 %) of the
Senior Note Claims held by the Consenting Noteholders.

“Restructuring” has the meaning set forth in the recitals hereof.

“Senior Note Claims” means all claims arising under or relating to the Senior
Notes and all agreements and instruments relating thereto that remain unpaid and
outstanding as of the Plan Effective Date, including, without limitation, the
aggregate principal amount, plus accrued and unpaid interest thereon, plus
accrued and unpaid fees, costs and expenses.

“Senior Noteholders” means the holders of the Senior Note Claims.

“Senior Notes” means the 11% Senior Notes due 2013 in the aggregate principal
amount of $210,000,000 issued pursuant to the Indenture.

“Side Letter” has the meaning set forth in the recitals hereof.

“Termination Date” has the meaning set forth in section 8 hereof.

“Termination Event” has the meaning set forth in section 8 hereto.

“Transfer” has the meaning set forth in section 9 hereof.

“Transferee” has the meaning set forth in section 9 hereof.

2. Lock-Up Effective Date. This Agreement shall be effective (the “Lock-Up
Effective Date”) and bind each Consenting Noteholder upon: (a) the Company’s
execution of this Agreement and (b) the Consenting Noteholders constituting the
Bankruptcy Majority Noteholders execution of this Agreement.

3. Noteholder Addendum. To become a Party to this Agreement, each Noteholder
shall, no later than the Petition Date, deliver to the Company an executed
Noteholder addendum, in substantially the form attached hereto as Exhibit B
hereto (the “Noteholder Addendum”).

 

4



--------------------------------------------------------------------------------

4. Plan. The Plan is expressly incorporated herein and is made part of this
Agreement. The terms and conditions of the Restructuring are set forth in the
Plan. The Plan may be amended, modified or supplemented by the Company, and any
term or condition of the Plan may be waived by the Company, in any manner not
materially inconsistent with this Agreement; provided, however, that any Plan
Modification Amendment shall, subject to the provisions of the Side Letter,
require the prior written consent of the Required Noteholders, which consent may
not be unreasonably withheld or delayed.

5. Commitment of the Consenting Noteholders. Prior to the Termination Date (as
defined below) and subject to the occurrence of the Lock-Up Effective Date and
the terms and conditions hereof, each Consenting Noteholder (both in its
capacity as a Senior Noteholder and otherwise) shall (severally and not
jointly), subject to receipt by such Consenting Noteholder of a Bankruptcy Court
approved Disclosure Statement and other solicitation materials in respect of the
Plan:

 

  (a) timely vote or cause to be voted all Senior Note Claims, and any and all
other Claims or shares it holds or asserts against the Company in any capacity
other than as a Senior Noteholder, now or hereafter beneficially owned by it or
for which it now or hereafter serves as the nominee, investment manager or
advisor for beneficial holders thereof, in favor of the Plan in accordance with
the applicable procedures set forth in the Disclosure Statement and accompanying
solicitation materials, and timely return a duly-executed Ballot in connection
therewith, provided, however, that no Senior Noteholder shall be obligated to
vote in favor of the Plan (and any prior vote shall be immediately revoked and
deemed void ab initio) upon termination of this Agreement pursuant to section 8
below (other than on account of a termination resulting from confirmation of the
Plan and substantial consummation of the Plan by the Plan Effective Date);

 

  (b) not to object to confirmation of the Plan or object to, or otherwise
commence any proceeding to oppose or alter the Plan, or support an alternative
restructuring;

 

  (c) not withdraw, change or revoke its vote (or cause its vote to be
withdrawn, changed or revoked) with respect to the Plan, except as otherwise
permitted herein;

 

  (d) not amend or modify its Noteholder Addendum; and

 

  (e) except as otherwise permitted herein, not take any other action,
including, without limitation, initiating or joining any legal proceeding, that
is inconsistent with, or that would materially prevent, hinder or delay the
consummation of, the Restructuring.

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prohibit any Party from appearing as a party-in-interest in any matter to be
adjudicated in the Chapter 11 Cases so long as such appearance and the positions
advocated in connection therewith are not materially inconsistent with this
Agreement and the Restructuring and are not for the purpose of materially
hindering, delaying or preventing the consummation of the Restructuring.

 

5



--------------------------------------------------------------------------------

6. Commitment of the Company. Subject to its fiduciary duties as debtor in
possession based upon advice of counsel, the Company agrees to use its best
efforts to (i) support and complete the Restructuring and all transactions
contemplated by the Plan, (ii) take any and all necessary and appropriate
actions in furtherance of the Restructuring, (iii) complete the Restructuring
and all transactions contemplated under the Plan within the time-frames outlined
herein, including, without limitation, by filing the Plan and Disclosure
Statement with the Bankruptcy Court on or as soon as reasonably practicable
after the Petition Date and taking all steps necessary and desirable to obtain
an order of the Bankruptcy Court confirming the Plan and to close the
Restructuring prior to the Outside Date, (iv) obtain any and all required
regulatory and/or third-party approvals for the Restructuring, and (v) to not
directly or indirectly seek, solicit, support, consent to, or participate in the
negotiation or formulation of (x) any plan of reorganization, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger or restructuring
for the Company other than the Plan (provided, however, the parties acknowledge
that the Company is presently engaged in the exploration of one or more of the
same in furtherance of such fiduciary duties), (y) any disposition inconsistent
with the Plan of all or any substantial portion of the assets of the Company, or
(z) any other action that is inconsistent with, or that would delay or obstruct
the proposed solicitation, confirmation or consummation of, the Plan.

7. Fees and Retainers.

 

  (a) Fees and Retainers. The Company agrees to pay the reasonable fees, costs
and expenses of (i) Schulte Roth & Zabel LLP (“Schulte”), legal counsel for the
Required Noteholders, (ii) Delaware counsel (“Local Counsel”) and Canadian legal
counsel (“Canadian Counsel”) for the Required Noteholders, and (iii) Houlihan
Lokey Howard & Zukin Capital, Inc. (“Houlihan Lokey”), financial advisor for the
Required Noteholders, regardless of whether the Restructuring is consummated. In
furtherance of the foregoing, the Company shall provide (or has provided) by
wire transfer (A) to Schulte, Local Counsel, Canadian Counsel and Houlihan Lokey
all invoiced fees and expenses incurred through the Petition Date; (B) the
following retainers (“Retainers”) to: (i) Schulte the sum of $525,000 as a
retainer (but not as a cap) for invoiced fees and expenses incurred after the
Petition Date, with any such amount in excess of the invoiced fees and expenses
being returned to the Company upon the earlier to occur of the Termination Date
and the Plan Effective Date; (ii) Local Counsel, the sum of $75,000 as a
retainer (but not as a cap) for invoiced fees and expenses incurred after the
Petition Date, with any such amount in excess of the invoiced fees and expenses
being returned to the Company upon the earlier to occur of the Termination Date
and the Plan Effective Date; and (iii) Houlihan Lokey the sum of $400,000 as a
retainer (but not as a cap) for invoiced fees and expenses incurred after the
Petition Date, with any such amount in excess of the invoiced fees and expenses
being returned to the Company upon the earlier to occur of the Termination Date
and the Plan Effective Date.

 

  (b)

Fee Dispute Resolutions. With respect to fees incurred after the Petition Date,
Schulte and Local Counsel (collectively, the “NH Legal Counsel”) shall deliver
to the Company and a representative appointed by the Consenting Noteholders (the

 

6



--------------------------------------------------------------------------------

 

“Noteholder Representative,” who initially shall be Thomas Secor) their
respective invoices for review. Fourteen (14) days from the date on which the
invoice has been provided to the Company and the Noteholder Representative, each
of the NH Legal Counsel may draw on their respective Retainers to the extent of
any portion of the invoiced fees that the Company has not disputed in writing to
the Noteholder Representative. If any portion of the invoiced fees has been so
disputed, the Company and the Noteholder Representative (with the support of the
Consenting Noteholders) agree to cooperate for 20 days to reach an amicable
solution to such dispute. Thereafter, any unresolved dispute shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules (with respect to which the parties shall
be deemed to be the Consenting Noteholders and the Company), and judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitrators shall award to the prevailing party, if
any, as determined by the arbitrators, all of its costs and fees. “Costs and
fees” mean all reasonable pre-award expenses of the arbitration, including the
arbitrators’ fees, administrative fees, travel expenses, out-of-pocket expenses
such as copying and telephone, court costs, witness fees, and attorneys’ fees.

8. Termination. At the option of the Party or Parties specified below (unless
such Party seeking to terminate either (i) caused the Termination Event (as
defined below) or (ii) is in material breach of its obligations under this
Agreement, or unless otherwise provided below, this Agreement and the
obligations of the Parties hereunder may be terminated upon the occurrence of
any of the following events (each a “Termination Event”):

 

  (a) At the option of the Required Noteholders, if the Company is in material
breach of any of its obligations under this Agreement, including any of the
Company’s commitments set forth in section 6 above, or any other agreement
governing the Restructuring to which the Company and any Consenting Noteholder
are parties, and any such breach by the Company is not cured by the later of
(i) five (5) business days after receipt of written notice from any such
Consenting Noteholder or (ii) the expiration of the cure period under the
applicable agreement;

 

  (b) At the option of the Required Noteholders, if the Company files any motion
or pleading with the Bankruptcy Court that is not consistent in any material
respect with this Agreement or the Plan, and such motion or pleading has not
been withdrawn within five (5) Business Days of the Company receiving notice
from the Required Noteholders that such motion or pleading is inconsistent with
this Agreement or the Plan, provided that such notice must be issued within five
(5) Business Days after service of such motion or pleading and, so long as the
first scheduled hearing on such motion or pleading is scheduled upon not less
than twenty (21) days notice, no later than ten (10) days prior to the scheduled
hearing on such motion or pleading;

 

  (c) At the option of the Company or Required Noteholders, if the Bankruptcy
Court (other than at the request of the party electing such termination) grants
relief that is materially inconsistent with this Agreement or the Plan;

 

7



--------------------------------------------------------------------------------

  (d) At the option of the Company or the Required Noteholders, if the Company
and such Consenting Noteholders constituting the Bankruptcy Majority Noteholders
agree in writing to terminate this Agreement;

 

  (e) At the option of the Required Noteholders, if the Company fails to
commence the Chapter 11 Cases on or before November 20, 2009;

 

  (f) At the option of the Required Noteholders, if the Company fails to file
the Plan and Disclosure Statement on the Petition Date (or, only as to the
Disclosure Statement, on or before November 27, 2009) or fails to obtain an
order approving the Disclosure Statement and solicitation procedures by
January 10, 2010;

 

  (g) At the option of the Required Noteholders, if the Company fails to obtain
entry of a Confirmation Order by April 20, 2010;

 

  (h) At the option of the Required Noteholders, if the Plan Effective Date
shall not have occurred by the Outside Date;

 

  (i) At the option of the Required Noteholders, if the Company moves (1) to
voluntarily dismiss any of the Chapter 11 Cases, (2) for conversion of any of
the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or
(3) for appointment of a trustee or an examiner with expanded powers pursuant to
Section 1104 of the Bankruptcy Code in any of the Chapter 11 Cases;

 

  (j) At the option of the Required Noteholders, if (1) a trustee or an examiner
with expanded powers is appointed in any of the Chapter 11 Cases, or (2) any of
the Chapter 11 Cases is dismissed or converted to a case under chapter 7 of the
Bankruptcy Code;

 

  (k) At the option of the Required Noteholders, if the Bankruptcy Court enters
an order invalidating, disallowing, subordinating, recharacterizing or limiting
in any respect, the principal and interest components of the Senior Note Claims
other than as set forth herein or in the Plan or disgorging any amounts paid
prior to the Petition Date from any holder of the Senior Note Claim;

 

  (l) At the option of the Company, if any Consenting Noteholder takes any
action that would be a material breach of this Agreement if such breach is not
cured within five (5) business days after receipt of written notice from the
Company;

 

  (m) At the option of the Company or the Required Noteholders, if any court of
competent jurisdiction or other competent governmental or regulatory authority
shall have issued a final and non-appealable order making illegal or otherwise
preventing, prohibiting or materially restricting the Restructuring in a way
that cannot reasonably be remedied by the Company or the Required Noteholders;

 

  (n) At the option of the Required Noteholders, upon the occurrence of a
Material Adverse Change;

 

8



--------------------------------------------------------------------------------

  (o) At the option of the Required Noteholders, if the Company withdraws the
Plan or files, proposes or otherwise supports any plan of reorganization other
than the Plan; or

 

  (p) At the option of the Required Noteholders, if the Company fails to
(1) file a motion or application on the Petition Date seeking the entry of an
order of the Bankruptcy Court authorizing the assumption of this Agreement under
Section 365 of the Bankruptcy Code (the “Assumption Order”), or (2) obtain the
Assumption Order within thirty-five (35) days after the Petition Date.

The date on which this Agreement is terminated in accordance with the foregoing
provisions shall be referred to as the “Termination Date.” The act of
termination by any Party pursuant to this Agreement shall not be a violation of
the automatic stay of section 362 of the Bankruptcy Code; provided, however,
that nothing herein shall prejudice any Party’s rights to argue that the
termination was not proper under the terms of this Agreement.

9. Transfer of Claims. If, following execution of this Agreement by a Consenting
Noteholder, such Consenting Noteholder sells, contracts to sell, gives, assigns,
hypothecates, pledges, encumbers, grants a security interest in, offers, sells
any option or contract to purchase, purchases any option or contract to sell,
grants any option, right or warrant to purchase, or otherwise transfers or
disposes of all or any portion of any Senior Note Claims held by such Consenting
Noteholder (any of the foregoing, a “Transfer”) to any Person (each such Person,
a “Transferee”), the Transferee must, as a condition precedent to such Transfer
execute an assumption in substantially the form set forth in Schedule 2 hereto
(the “Assumption Agreement”) and deliver the same to the Company. Any Transfer
that is made in violation of the immediately preceding sentence shall be null
and void ab initio, and the Company and each other Consenting Noteholder shall
have the right to enforce the voiding of such transfer.

10. Acquisition of Additional Claims. This Agreement does not restrict any
Consenting Noteholders from acquiring any additional Senior Note Claims;
provided, however, that any acquired Senior Note Claims shall automatically be
deemed to be subject to the terms of this Agreement.

11. Access. The Company will afford the Consenting Noteholders and their
respective attorneys, consultants, accountants and other authorized
representatives full access, upon reasonable notice during normal business
hours, and at other reasonable times, to all properties, books, contracts,
commitments, records, management personnel, lenders and advisors of the Company,
provided, however, that if in the reasonable judgment of counsel to the Company
such access would void the right of the Company to maintain its attorney-client
privilege, attorney work product or any other applicable privilege as to
non-disclosure of information, then denial of such access shall not constitute a
Termination Event. The Company shall promptly notify each Consenting Noteholder
of any written or oral communications received or distributed by the Company
regarding any alternative restructuring and provide each Consenting Noteholder
copies of any and all documents related thereto.

12. Disclosure of Material Information. On or before 8:30 a.m., New York City
time, on the fourth Business Day following the date the Confirmation Order is
entered, the Company shall

 

9



--------------------------------------------------------------------------------

disclose publicly (including by filing a Current Report on Form 8-K, if the
Company is subject to the reporting obligations of the Securities Exchange Act
of 1934, as amended), if the Company has not previously so disclosed such
information, a summary of information, which constitutes material nonpublic
information provided by the Company, any of its Subsidiaries or any of their
respective officers or directors, or, to the Company’s knowledge, any of their
respective employees or agents, to any of the Consenting Noteholders as is
necessary (as reasonably determined by the Company) to permit any person in
possession of such information to offer and sell (without contravening
applicable law) any securities issued under the Plan. The Company shall not, and
shall cause each of its Subsidiaries and each of their respective officers,
directors, employees and agents, not to, provide any Consenting Noteholder with
any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the public disclosure pursuant to this section 12
without the express written consent of such Consenting Noteholder.

13. Entire Agreement. This Agreement, including the exhibits, schedules and
annexes hereto, and the Side Letter, constitutes the entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
other prior negotiations, agreements and understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement;
provided, however, that any confidentiality agreement between any Consenting
Noteholder and any other Party shall survive this Agreement and shall continue
to be in full force and effect irrespective of the terms of this Agreement.

14. Confidentiality; Publicity; Side Letter. Unless required by applicable law
or regulation or requested by any regulatory authority, no Party shall disclose
the amount of a Consenting Noteholder’s holdings of Claims without the prior
written consent of such Consenting Noteholder; and if such disclosure is so
required by law or regulation or requested by a regulatory authority, the Party
required to disclose shall, to the extent permitted by law or advised by
counsel, use commercially reasonable efforts to afford each Consenting
Noteholder a reasonable opportunity to review and comment upon any such
disclosure prior to the making of such disclosure; provided, however, that each
Consenting Noteholder acknowledges and agrees that the Company may disclose such
information in connection with tabulating votes with respect to the Plan and
obtaining entry of an order confirming the Plan (the “Confirmation Order”). The
foregoing shall not prohibit the Company from disclosing the existence of this
Agreement or the approximate aggregate holdings of claims by the Consenting
Noteholders in the aggregate. The Side Letter contains highly confidential
information regarding a provisional agreement of the Consenting Noteholders to
permit the Company to modify the Plan in certain respects regarding particular
claims. The parties believe that public disclosure of the Side Letter would
impair the Company’s ability to confirm the Plan. Upon the request of any party,
a copy of the Side Letter shall be provided to the Court (in camera) and to the
Office of the United States Trustee (in confidence).

15. No Waiver. Nothing herein shall be construed as a waiver by any Party of any
or all of such Party’s rights, and the Parties expressly reserve any and all of
their respective rights. Pursuant to Federal Rule of Evidence 408, state law
equivalents and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.

 

10



--------------------------------------------------------------------------------

16. Reservation of Rights. This Agreement and the Restructuring are part of a
proposed compromise and settlement of the Senior Notes by and among the Company
and the Consenting Noteholders. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each of the Parties hereto to protect and preserve their
rights, remedies and interests. Except as expressly set forth herein, nothing
herein shall be deemed an admission of any kind. If the transactions
contemplated herein are not consummated, or if this Agreement is terminated for
any reason, the parties hereto fully reserve any and all of their rights,
pursuant to Federal Rule of Evidence 408 and any applicable state rules.

17. Representations and Warranties of all Parties. Each Party represents to each
other Party that, as of the date of this Agreement, (a) such Party is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, and has all requisite corporate, partnership
or limited liability company power and authority to enter into this Agreement
and to carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement; (b) the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate or other action on its part; (c) the
execution, delivery and performance of this Agreement by such Party do not and
shall not (i) violate any provision of law, rule or regulation applicable to it
or any of its subsidiaries or its certificate of incorporation, bylaws or other
organizational documents or those of any of its subsidiaries or (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation to which it or any of
its subsidiaries is a party or under its certificate of incorporation, by-laws
or other organizational documents; and (d) such Party (i) is a sophisticated
Person with respect to the matters set forth in this Agreement; (ii) has
adequate information to make an informed decision to enter into this Agreement;
and (iii) has independently and without reliance upon any other Party, and based
on such information as such Party has deemed appropriate, made its own analysis
and decision to enter into this Agreement.

18. Additional Representations and Warranties of the Company. The Company
represents to each of the Consenting Noteholders that, as of the date of this
Agreement and to the best actual knowledge of the Company’s President, after
reasonable diligence, the written information provided by the Company to the
Consenting Noteholders in connection with the Restructuring did not, when
provided, contain any untrue statement of a material fact nor did it fail to
state any fact necessary in order to make such information not materially
misleading.

19. Impact of Appointment to Creditors’ Committee. The Company agrees to use its
reasonable best efforts, if requested by any Consenting Noteholder, to support
such Consenting Noteholder’s appointment to any official unsecured creditors’
committee (“Creditors’ Committee”) that may be formed pursuant to 11 U.S.C.
Section 1102 in the Chapter 11 Cases. Notwithstanding anything herein to the
contrary, if any Consenting Noteholder is appointed to and serves on the
Creditors’ Committee in the Chapter 11 Cases, the terms of this Agreement shall
not be construed so as to limit such Consenting Noteholder’s exercise (in its
sole discretion) of its fiduciary duties to any person arising from its service
on such Creditors’ Committee, and any such exercise (in the sole discretion of
such Consenting Noteholder) of such fiduciary duties, each in a manner
consistent with this Agreement in all material respects, shall not be deemed to
constitute a breach of the terms of this Agreement.

 

11



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

21. Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended or supplemented without prior written consent of the Company
and the Required Noteholders.

22. Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

23. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Parties under this Agreement shall be several,
not joint. It is understood and agreed that any Consenting Noteholder may trade
in the debt or equity securities of the Company and its Subsidiaries without the
consent of the Company or any other Consenting Noteholder, subject to applicable
securities laws and sections 9 and 10 of this Agreement. No Consenting
Noteholder shall have any responsibility for any such trading by any other
entity by virtue of this Agreement. No prior history, pattern or practice of
sharing confidences among or between Consenting Noteholders shall in any way
affect or negate this understanding and agreement.

24. Independent Nature of Each Consenting Noteholder’s Obligations and Rights.
The obligations of each Consenting Noteholder hereunder are several and not
joint with the obligations of any other Consenting Noteholder hereunder, and no
Consenting Noteholder shall be responsible in any way for the performance of the
obligations of any other Consenting Noteholder hereunder. Nothing contained
herein or in any other agreement or document, and no action taken by any
Consenting Noteholder pursuant hereto or thereto, shall be deemed to constitute
the Consenting Noteholders as a group, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Consenting
Noteholders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Consenting
Noteholder shall be entitled to protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Consenting Noteholder to be joined as an additional
party in any proceeding for such purpose.

25. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

26. Governing Law & Disputes. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, and
subject to section 7(b) which governs disputes relating to fees and retainers
payable pursuant to section 7(a) of this Agreement, each of the

 

12



--------------------------------------------------------------------------------

Parties irrevocably and unconditionally agrees for itself, that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, and subject to section
7(b), each of the Parties irrevocably accepts and submits itself to the
exclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding. Notwithstanding the foregoing
consent to New York jurisdiction, if the Chapter 11 Cases are commenced, each
Party agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement.

27. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

28. Severability. If any provision of this Agreement is found by any court of
competent jurisdiction to be invalid or unenforceable, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the fullest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

29. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally,
by internationally recognized overnight courier service, by facsimile
transmission, or by registered or certified mail (postage prepaid, return
receipt requested) to the parties at the following addresses or facsimile
numbers:

If to the Company:

GSI Group Inc.

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention: Chief Executive Officer

Telephone:

Fax Number: 781-266-5115

 

13



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Attn: William R. Baldiga, Esq.

Telephone: (617) 856-8586

Facsimile: (617) 856-8201

E-Mail: wbaldiga@brownrudnick.com

If to a Consenting Noteholder (or a transferee thereof),

To the address or facsimile number set forth below such Consenting Noteholder’s
signature (or as directed by such transferee):

with a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn: David M. Hillman, Esq.

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

E-mail: david.hillman@srz.com

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.

30. Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

31. No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.

32. Allowed Amount. The Company acknowledges and agrees and shall acknowledge
and agree in the Chapter 11 Cases that, as of the Petition Date, the Company is
indebted and liable to the Senior Noteholders, without objection, dispute,
disallowance, defense, counterclaim, avoidance, recharacterization or offset of
any kind or nature under the Indenture and the Senior Notes in the aggregate
principal amount of $210,000,000 (plus accrued and unpaid interest thereon and
fees, expenses and other obligations (including any reasonable fees and expenses
of the Trustee and the advisors (NH Legal Counsel, Houlihan Lokey and Canadian
Counsel) to the Consenting Noteholders that are chargeable or reimbursable under
the Indenture or the Senior Notes or this Agreement)) incurred under or in
connection with the Indenture and the Senior Notes and not paid prior to the
commencement of the Chapter 11 Cases.

 

14



--------------------------------------------------------------------------------

33. Proof of Claim. The Company agrees (but does not warrant that) neither the
Trustee nor the Senior Noteholders will be required to file proofs of claim in
the Chapter 11 Cases or any successor case or cases for any claim related to the
Indenture, Senior Notes and the Senior Note Claims. In any motion or proposed
order filed by the Company seeking entry of an order setting the last day for
creditors to file proofs of claim (“Bar Date Order”), the Company shall request
that neither the Trustee nor the Senior Noteholders shall be required to file
proofs of claim. Notwithstanding any Bar Date Order entered by the Bankruptcy
Court, the Senior Noteholders, are hereby authorized and entitled, in each of
their sole discretion, but not required, to file (and amend and/or supplement,
as each sees fit) a proof of claim and/or aggregate proofs of claim in each of
the Chapter 11 Cases or any successor case or cases for any claim related to the
Indenture, Senior Notes and the Senior Notes Claim.

34. Registration Rights Agreement. The Company acknowledges and agrees that the
piggyback registration rights set forth in Section 3 of the Registration Rights
Agreement (as defined in the Plan) are hereby granted to the Consenting
Noteholders mutatis mutundis with respect to the New Common Shares (as defined
in the Plan) held by the Consenting Noteholders following the Effective Date.

35. Reverse Split; KEIP. Notwithstanding anything herein to the contrary, the
parties acknowledge that the Company may elect to modify the Plan, or to
otherwise seek the Court’s approval, to combine the Company’s common stock into
a smaller number of shares (by combination, reverse share split or otherwise) (a
“Stock Combination”), and/or to implement a Key Employee Incentive Plan
consistent in all material respects with the description of the same in the
e-mail message delivered by William R. Baldiga (Company counsel) to David M.
Hillman (counsel to the Consenting Noteholders) on November 12, 2009 at 5:29
p.m., and that neither shall constitute a Plan Modification Amendment or cause a
Material Adverse Change. For the avoidance of doubt, upon any Stock Combination,
the Company shall make appropriate adjustments to the Plan to conform the
economic terms of the Plan to those set forth in the Plan on the date hereof,
including, but not limited to, an appropriate increase in the exercise price of
the Warrants (no adjustments to the percentages of shares set forth in Plan
shall be made hereby).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

GSI GROUP INC., on behalf of itself and its affiliates and subsidiaries listed
below By:  

/s/ Sergio Edelstein

Name:   Sergio Edelstein Title:   President and Chief Executive Officer

 

GSI Group Corporation

MES International, Inc.

 

1



--------------------------------------------------------------------------------

HALE CAPITAL PARTNERS, LP By:  

/s/ Martin Hale, Jr.

Name:   Martin Hale, Jr. Title:   Managing Member LIBERTY HARBOR MASTER FUND I,
L.P. By: Liberty Harbor I GP, LLC, its general partner By:  

/s/ Brendan McGovern

Name:  

Brendan McGovern

Title:  

Vice President

TINICUM CAPITAL PARTNERS II, L.P. By: Tinicum Lantern II LLC, Its General
Partner By:  

/s/ Eric Ruttenberg

Name:   Eric Ruttenberg Title:   Managing Member SPECIAL VALUE CONTINUATION
PARTNERS, L.P. By: Tennenbaum Capital Partners, LLC Its: Investment Manager
SPECIAL VALUE EXPANSION FUND, LLC By: Tennenbaum Capital Partners, LLC Its:
Investment Manager TENNENBAUM OPPORTUNITIES PARTNERS V, LP By: Tennenbaum
Capital Partners, LLC Its: Investment Manager

 

S-2



--------------------------------------------------------------------------------

SPECIAL VALUE OPPORTUNITIES FUND, LLC By: Tennenbaum Capital Partners, LLC Its:
Investment Manager Each of the above by:

/s/ Howard Levkowitz

Name:  Howard Levkowitz Title:    Managing Partner, Tennenbaum Capital Partners,
LLC

 

S-3



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL LLC By: Highbridge Capital Manager, LLC Its Trading
Manager By:  

/s/ Mark J. Vanacore

Name:   Mark J. Vanacore Title:   Managing Director

 

S-4



--------------------------------------------------------------------------------

Schedule 1

NOTEHOLDER ADDENDUM

Reference is made to that certain Restructuring Plan Support Agreement (as
amended, modified or supplemented from time to time, the “Agreement”) by and
among GSI Group, Inc. and each of its subsidiaries and affiliates that may or
will be a debtor in the Chapter 11 Cases (collectively, “Company”) and each of
the Consenting Noteholders party thereto from time to time. Each capitalized
term used but not defined herein shall have the meaning given to it in the
Agreement.

Upon execution and delivery of this Noteholder Addendum by the undersigned, as
provided in section 3 of the Agreement, the undersigned hereby becomes a
Consenting Noteholder thereunder and bound thereby effective as of the Lock-Up
Effective Date.

By executing and delivering this Noteholder Addendum, the undersigned represents
and warrants, for itself and for the benefit of each other Consenting
Noteholder, that:

 

  (a) as of the date of this Noteholder Addendum, it is the legal and beneficial
owner of the principal amount of the Senior Note Claims (the “Senior Note
Amount”), or is the nominee, investment manager or advisor for beneficial
holders of the Senior Note Amount, as set forth below its signature, except to
the extent that it may have entered into an agreement to transfer all or a
portion of such Senior Note Amount and the transferee has executed and delivered
an Assumption and Joinder Agreement therefor (a copy of which is attached to
this Noteholder Addendum);

 

  (b) other than pursuant to the Agreement, its ownership of the Senior Note
Amount is free and clear of any pledge, lien, security interest, charge, claim,
equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition or encumbrances of any kind that would adversely
affect in any way such Consenting Noteholder’s performance of its obligations
contained in the Agreement at the time such obligations are required to be
performed;

 

  (c) as of the date of this Noteholder Addendum, it is duly organized, validly
existing, and in good standing under the laws of the state of its organization,
and has all requisite corporate, partnership, or limited liability company power
and authority to enter into this Noteholder Addendum and to carry out the
transactions contemplated by, and perform its respective obligations under, the
Agreement;

 

  (d) assuming the due execution and delivery of the Agreement by the Company
the Noteholder Addendum and the Agreement are legally valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency or similar laws, or by equitable
principles relating to or limiting creditors’ rights generally; and

 

  (e) as of the date of this Noteholder Addendum, it is not aware of any event
that, due to any fiduciary or other duty to any other person, would prevent it
from taking any action required of it under the Agreement and this Noteholder
Addendum.

 

1



--------------------------------------------------------------------------------

By executing and delivering this Noteholder Addendum, the undersigned agrees to
be bound by all the terms of the Agreement and will take all necessary action to
cause the Trustee in connection with the Restructuring and the Plan to vote to
accept the Plan unless a Termination Event has occurred and become effective
with respect to the Agreement.

The undersigned acknowledges and agrees that once delivered to the Company, it
may not revoke, withdraw, amend, change or modify this Noteholder Addendum
unless a Termination Event has occurred and become effective with respect to the
Agreement.

THIS NOTEHOLDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

This Noteholder Addendum may be executed in one or more counterparts, each of
which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

[Signature on Following Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Noteholder Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this      day of             , 2009.

 

[NAME]

 

as a Consenting Noteholder [Please type the legal name of the undersigned above]
  By:  

 

  Name:   Title: [If second signature is necessary:] By:  

 

  Name:   Title: Principal Amount of Senior Notes: $             

 

3



--------------------------------------------------------------------------------

Schedule 2

ASSUMPTION AND JOINDER AGREEMENT

Reference is made to (i) that certain Noteholder Restructuring Plan Support
Agreement (as amended, modified or supplemented from time to time, the
“Agreement”), dated as of                 , 2009, by and among GSI Group, Inc.
(“GSI Group”) and each of its subsidiaries and affiliates that may or will be a
debtor in the Chapter 11 Cases (collectively, “Company”) and each of the
Consenting Noteholders party thereto from time to time, and (ii) that certain
Noteholder Addendum, dated as of                  , 2009 (the “Transferor
Noteholder Addendum”) submitted by                     , as transferor (the
“Transferor”). Each capitalized term used but not defined herein shall have the
meaning given to it in the Agreement.

As a condition precedent to becoming the holder or owner of              dollars
($            ) in principal amount of the Senior Note Claims held as of the
date hereof by the Transferor, the undersigned (the “Transferee”) hereby agrees
to become bound by all the terms, conditions and obligations set forth in the
Agreement and the Transferor Noteholder Addendum copies of which are attached
hereto as Annex I. This Assumption and Joinder Agreement shall take effect and
shall become an integral part of the Agreement and the Transferor Noteholder
Addendum immediately upon its execution, and the Transferee shall be deemed to
be bound by all of the terms, conditions and obligations of the Agreement and
the Transferor Noteholder Addendum as of the date thereof. The Transferee shall
hereafter be deemed to be a “Consenting Noteholder” and a “Party” for all
purposes under the Agreement.

[Signatures on Following Page]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assumption and Joinder Agreement has been duly executed
by each of the undersigned as of the date specified below.

Date:                 , 2009

 

 

  

 

  Name of Transferor      Name of Transferee

 

  

 

  Authorized Signatory of Transferor      Authorized Signatory of Transferee

 

  

 

  (Type or Print Name and Title of Authorized Signatory)      (Type or Print
Name and Title of Authorized Signatory)      Address of Transferee:   

 

  

 

  

 

     Attn:   

 

     Tel:   

 

     Fax:   

 

     E-mail:   

 

 

2



--------------------------------------------------------------------------------

Exhibit A

PLAN

(See attached.)



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

      In re:    )       )    Chapter 11 MES INTERNATIONAL, INC.,1    )       )
   Case No.          Debtor.    )   

 

   )    In re:    )       )    Chapter 11 GSI GROUP INC.,    )       )    Case
No.          Debtor.    )   

 

   )    In re:    )       )    Chapter 11 GSI GROUP CORPORATION,    )       )   
Case No.          Debtor.    )   

 

   )    Joint Administration Requested

 

 

JOINT CHAPTER 11 PLAN OF REORGANIZATION

FOR MES INTERNATIONAL, INC., GSI GROUP INC. AND

GSI GROUP CORPORATION

 

 

 

Dated: November 20, 2009   BROWN RUDNICK LLP   Proposed Co-Counsel to
Debtors-in-Possession   William R. Baldiga, Esq.   One Financial Center  
Boston, Massachusetts 02111   Tel: (617) 856-8200   Fax: (617) 856-8201   SAUL
EWING LLP   Proposed Co-Counsel to Debtors-in-Possession   Mark Minuti, Esq.  
222 Delaware Avenue, Suite 1200   P. O. Box 1266   Wilmington, DE 19899   (302)
421-6840 (office)   (302) 421-5873 (fax)

 

1

The Debtors and the last four digits of their respective taxpayer identification
numbers are as follows: MES International, Inc. (1964); GSI Group Inc. (0412);
and GSI Group Corporation (9358). The Debtors’ headquarters is located at 125
Middlesex Turnpike, Bedford, MA 01730.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

  

DEFINITIONS AND INTERPRETATION

   1

1.1.  

  

Definitions.

   1

1.2.  

  

Interpretation.

   1

1.3.  

  

Application of Definitions and Rules of Construction Contained in the Bankruptcy
Code.

   1

1.4.  

  

Other Terms.

   1

1.5.  

  

Appendices and Plan Documents.

   1

ARTICLE II.

  

CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

   2

2.1.  

  

Administrative Claims and Tax Claims.

   2

2.2.  

  

Claims and Equity Interests.

   2

2.3.  

  

Elimination of Classes.

   3

2.4.  

  

Impairment Controversies.

   3

ARTICLE III.

  

PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

   3

3.1.  

  

Classes 1A, 1B and 1C (collectively “Class 1”) – Priority Claims.

   3

3.2.  

  

Classes 2A, 2B and 2C (collectively “Class 2”) – Secured Claims.

   4

3.3.  

  

Classes 3A, 3B and 3C (collectively “Class 3”) – General Unsecured Claims.

   4

3.4.  

  

Classes 4A, 4B and 4C (collectively “Class 4”) – Intercompany Claims.

   4

3.5.  

  

Classes 5A, and 5B (collectively “Class 5”) – Note Claims.

   5

3.6.  

  

Class 6A – Holdings Equity Interest.

   5

3.7.  

  

Class 6B – GSI Equity Interests.

   6

3.8.  

  

Class 6C – MES Equity Interests.

   6

ARTICLE IV.

  

PROVISIONS FOR TREATMENT OF UNCLASSIFIED CLAIMS UNDER THE PLAN

   6

4.1.  

  

Unclassified Claims.

   6

4.2.  

  

Treatment of Administrative Claims.

   6

4.3.  

  

Treatment of Tax Claims.

   7

ARTICLE V.

  

ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR MORE CLASSES
OF CLAIMS OR EQUITY INTERESTS

   8

5.1.  

  

Classes Entitled to Vote.

   8

5.2.  

  

Class Acceptance Requirement.

   8

5.3.  

  

Cramdown.

   8

5.4.  

  

Confirmation in All Cases.

   8

ARTICLE VI.

  

MEANS FOR IMPLEMENTATION OF THE PLAN

   9

6.1.  

  

Operations between the Confirmation Date and the Effective Date.

   9

6.2.  

  

Reporting Requirements Under Exchange Act, Listing on Securities Exchange and
Registration Rights.

   9

 

ii



--------------------------------------------------------------------------------

6.3.  

  

Reorganized Holdings Constituent Documents.

   9

6.4.  

  

New Corporate Structure for Reorganized Holdings.

   9

6.5.  

  

Cancellation of Holdings Equity Interests, Rights, GSI UK Note and Senior Notes.

   10

6.6.  

  

New Common Shares and New Warrants.

   10

6.7.  

  

New Senior Secured Notes.

   11

6.8.  

  

Other General Corporate Matters.

   11

6.9.  

  

Continued Corporate Existence of the Debtors.

   12

6.10.

  

Re-vesting of Assets.

   12

6.11.

  

Management.

   12

6.12.

  

Boards of Directors.

   12

6.13.

  

Officers.

   13

6.14.

  

Management Incentive Plan.

   13

6.15.

  

Causes of Action.

   13

6.16.

  

Appointment of the Disbursing Agent.

   14

6.17.

  

Sources of Cash for Plan Distributions.

   14

6.18.

  

Releases by the Debtors.

   14

6.19.

  

Releases by Creditors and Equity Security Holders.

   14

6.20.

  

Fixing of Principal Balance of GSI UK Note.

   15

ARTICLE VII.

  

PLAN DISTRIBUTION PROVISIONS

   15

7.1.  

  

Plan Distributions.

   15

7.2.  

  

Timing of Plan Distributions.

   15

7.3.  

  

Address for Delivery of Plan Distributions/Unclaimed Plan Distributions.

   15

7.4.  

  

De Minimis Plan Distributions.

   16

7.5.  

  

Time Bar to Cash Payments.

   16

7.6.  

  

Manner of Payment under the Plan.

   16

7.7.  

  

Expenses Incurred on or after the Effective Date and Claims of the Disbursing
Agent.

   16

7.8.  

  

Fractional Plan Distributions.

   16

7.9.  

  

Special Plan Distribution Provisions for Equity Interests and Senior Note
Claims.

   17

7.10.

  

Surrender and Cancellation of Instruments.

   18

ARTICLE VIII.

  

PROCEDURES FOR RESOLVING AND TREATING CONTESTED CLAIMS

   18

8.1.  

  

Objection Deadline.

   18

8.2.  

  

Prosecution of Contested Claims.

   18

8.3.  

  

Claims Settlement.

   18

8.4.  

  

Entitlement to Plan Distributions Upon Allowance.

   19

8.5.  

  

Estimation of Claims.

   19

ARTICLE IX.

  

CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE OCCURRENCE OF THE
EFFECTIVE DATE

   19

9.1.  

  

Conditions Precedent to Confirmation.

   19

9.2.  

  

Conditions Precedent to the Occurrence of the Effective Date.

   20

9.3.  

  

Waiver of Conditions.

   20

9.4.  

  

Effect of Non-Occurrence of the Effective Date.

   21

 

iii



--------------------------------------------------------------------------------

ARTICLE X.

  

THE DISBURSING AGENT

   21

10.1.  

  

Powers and Duties.

   21

10.2.  

  

Plan Distributions.

   21

10.3.  

  

Exculpation.

   21

ARTICLE XI.

  

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

   22

11.1.  

  

Assumption and Rejection of Executory Contracts and Unexpired Leases.

   22

11.2.  

  

Cure.

   23

11.3.  

  

Claims Arising from Rejection, Expiration or Termination.

   24

ARTICLE XII.

  

RETENTION OF JURISDICTION

   24

ARTICLE XIII.

  

MISCELLANEOUS PROVISIONS

   26

13.1.  

  

Payment of Statutory Fees.

   26

13.2.  

  

Satisfaction of Claims.

   26

13.3.  

  

Special Provisions Regarding Insured Claims.

   26

13.4.  

  

Subrogation.

   27

13.5.  

  

Third Party Agreements; Subordination.

   27

13.6.  

  

Exculpation.

   27

13.7.  

  

Discharge of Liabilities.

   28

13.8.  

  

Discharge of Debtors.

   28

13.9.  

  

Notices.

   28

13.10.

  

Headings.

   29

13.11.

  

Governing Law.

   29

13.12.

  

Expedited Determination.

   29

13.13.

  

Exemption from Transfer Taxes.

   30

13.14.

  

Retiree Benefits.

   30

13.15.

  

Notice of Entry of Confirmation Order and Relevant Dates.

   30

13.16.

  

Interest and Attorneys’ Fees.

   30

13.17.

  

Modification of the Plan.

   30

13.18.

  

Revocation of Plan.

   31

13.19.

  

Setoff Rights.

   31

13.20.

  

Compliance with Tax Requirements.

   31

13.21.

  

Rates; Currency.

   32

13.22.

  

Injunctions.

   32

13.23.

  

Binding Effect.

   32

13.24.

  

Severability.

   33

13.25.

  

No Admissions.

   33

 

iv



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

Exhibit

  

Name

A    Glossary of Defined Terms B    List of Plan Documents

 

v



--------------------------------------------------------------------------------

MES International, Inc., GSI Group Inc. and GSI Group Corporation, debtors and
debtors in possession in the above-captioned chapter 11 cases for which joint
administration has been requested, hereby collectively and jointly propose the
following chapter 11 plan of reorganization:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

 

1.1. Definitions.

The capitalized terms used herein shall have the respective meanings set forth
in the Glossary of Defined Terms attached hereto as Exhibit “A”.

 

1.2. Interpretation.

Unless otherwise specified, all section, article and exhibit references in the
Plan are to the respective section in, article of, or exhibit to, the Plan, as
the same may be amended, supplemented, waived or modified from time to time in
accordance with the terms hereof. Words denoting the singular number shall
include the plural number and vice versa, as appropriate, and words denoting one
gender shall include the other gender. The Disclosure Statement may be referred
to for purposes of interpretation to the extent any term or provision of the
Plan is determined by the Bankruptcy Court to be ambiguous.

 

1.3. Application of Definitions and Rules of Construction Contained in the
Bankruptcy Code.

Words and terms defined in section 101 of the Bankruptcy Code shall have the
same meanings when used in the Plan, unless a different definition is given in
the Glossary of Defined Terms. The rules of construction contained in section
102 of the Bankruptcy Code shall apply to the construction of the Plan.

 

1.4. Other Terms.

The words “herein,” “hereof,” “hereto,” “hereunder” and others of similar import
refer to the Plan as a whole and not to any particular section, subsection or
clause contained in the Plan.

 

1.5. Appendices and Plan Documents.

All appendices to the Plan and the Plan Documents are incorporated into the Plan
by this reference and are a part of the Plan as if set forth in full herein. All
Plan Documents shall be filed with the Clerk of the Bankruptcy Court not less
than ten (10) days prior to the commencement of the Confirmation Hearing.
Holders of Claims and Equity Interests may obtain a copy of the Plan Documents,
once filed, by a written request sent to the following address:

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: William R. Baldiga, Esq.

E-mail: wbaldiga@brownrudnick.com

Telephone: (617) 856-8200

Facsimile: (617) 856-8201

 

1



--------------------------------------------------------------------------------

ARTICLE II.

CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

For the purposes of organization, voting and all other confirmation matters,
except as otherwise provided herein, all Claims against and all Equity Interests
in each of the Debtors shall be classified as set forth in this Article II.

 

2.1. Administrative Claims and Tax Claims.

As provided by section 1123(a)(1) of the Bankruptcy Code, Administrative Claims
and Tax Claims shall not be classified under the Plan, and shall instead be
treated separately as unclassified Claims on the terms set forth in Article IV.

 

2.2. Claims and Equity Interests.

The classes of Claims against the Debtors and the Equity Interests in the
Debtors shall be classified under the Plan as follows:

 

Class

 

Designation

 

Impairment

 

Whether Entitled to Vote

Class 1A   Holdings Priority Claims   Unimpaired   No (deemed to accept) Class
1B   GSI Priority Claims   Unimpaired   No (deemed to accept) Class 1C   MES
Priority Claims   Unimpaired   No (deemed to accept) Class 2A   Holdings Secured
Claims   Unimpaired   No (deemed to accept) Class 2B   GSI Secured Claims  
Unimpaired   No (deemed to accept) Class 2C   MES Secured Claims   Unimpaired  
No (deemed to accept) Class 3A   Holdings General Unsecured Claims   Unimpaired
  No (deemed to accept) Class 3B   GSI General Unsecured Claims   Unimpaired  
No (deemed to accept) Class 3C   MES General Unsecured Claims   Unimpaired   No
(deemed to accept) Class 4A   Holdings Intercompany Claims   Unimpaired   No
(deemed to accept) Class 4B   GSI Intercompany Claims   Unimpaired   No (deemed
to accept)

 

2



--------------------------------------------------------------------------------

Class

 

Designation

 

Impairment

 

Whether Entitled to Vote

Class 4C   MES Intercompany Claims   Unimpaired   No (deemed to accept) Class 5A
  Holdings Note Claims   Impaired   Yes Class 5B   GSI Note Claims   Impaired  
Yes Class 6A   Holdings Equity Interests   Impaired   Yes Class 6B   GSI Equity
Interests   Unimpaired   No (deemed to accept) Class 6C   MES Equity Interests  
Unimpaired   No (deemed to accept)

 

2.3. Elimination of Classes.

Any Class of Claims that does not consist, as of the date of the Confirmation
Hearing, of at least one Allowed Claim, Disputed Claim or a Claim temporarily
Allowed under Rule 3018 of the Bankruptcy Rules, shall be deemed deleted from
this Plan for all purposes.

 

2.4. Impairment Controversies.

If a controversy arises as to whether any Claim or Equity Interest, or any class
of Claims or Equity Interests, is impaired under the Plan, the Bankruptcy Court
shall, after notice and a hearing, determine such controversy.

ARTICLE III.

PROVISIONS FOR TREATMENT OF CLAIMS

AND EQUITY INTERESTS UNDER THE PLAN

The classes of Claims against the Debtors and Equity Interests in the Debtors
shall be treated under the Plan as follows:

 

3.1. Classes 1A, 1B and 1C (collectively “Class 1”) – Priority Claims.

Each Allowed Priority Claim against any of the Debtors shall be unimpaired under
the Plan and, pursuant to section 1124 of the Bankruptcy Code, all legal,
equitable and contractual rights as to an Allowed Priority Claim shall be fully
reinstated and retained, and such Allowed Priority Claim shall, at the sole
option of the applicable Debtor, receive the following treatment: (i) be paid on
the Plan Distribution Date in full in Cash with Post-Petition Interest from the
Petition Date through the Effective Date; (ii) be paid in accordance with the
terms under which such Allowed Priority Claim arose, or (iii) receive such other
treatment as may be agreed upon in writing by the holder of such Claim; provided
that such agreed upon treatment may not provide the holder of such Claim with a
return having a present value as of the Effective Date that is greater than the
amount of such Allowed Priority Claim.

 

3



--------------------------------------------------------------------------------

3.2. Classes 2A, 2B and 2C (collectively “Class 2”) – Secured Claims.

Each Allowed Secured Claim against any of the Debtors shall be unimpaired under
the Plan and, at the sole option of the applicable Debtor, shall receive the
following treatment: (i) shall receive on the Plan Distribution Date on account
of such Allowed Secured Claim a Cash payment in an amount equal to the amount of
the Allowed Secured Claim as of the Effective Date with Post-Petition Interest
from the Petition Date through the Effective Date; (ii) shall retain its liens
securing such Allowed Secured Claim and receive on account of such Allowed
Secured Claim deferred cash payments having a present value on the Effective
Date equal to the amount of such Allowed Secured Claim with Post-Petition
Interest from the Petition Date through the Effective Date; (iii) shall realize
the “indubitable equivalent” of such Allowed Secured Claim; (iv) the property
securing the Allowed Secured Claim shall be sold free and clear of liens, with
such liens to attach to the proceeds of the sale and the treatment of such liens
on proceeds as provided in clause (ii), (iii) or (vi) of this subparagraph;
(v) if such Allowed Secured Claim is subject to a valid right of recoupment or
setoff, such Claim shall be setoff to the extent of the amount subject to setoff
in accordance with sections 506(a) and 553 of the Bankruptcy Code; (vi) shall
retain its liens securing such Allowed Secured Claim and be paid in accordance
with the terms under which such Allowed Secured Claim arose; or (vii) shall
receive such other treatment as may be agreed upon in writing by the holder of
such Claim and such Debtor; provided that such agreed upon treatment may not
provide the holder of such Claim with a return having a present value as of the
Effective Date that is greater than the amount of such Allowed Secured Claim.

 

3.3. Classes 3A, 3B and 3C (collectively “Class 3”) – General Unsecured Claims.

Each Allowed General Unsecured Claim against the Debtors shall be unimpaired
under the Plan and, pursuant to section 1124 of the Bankruptcy Code, all legal,
equitable and contractual rights as to such Allowed General Unsecured Claim
shall be fully reinstated and retained, and such Allowed General Unsecured Claim
shall, at the sole option of the Debtors, receive the following treatment:
(i) be paid on the Plan Distribution Date in full in Cash with Post-Petition
Interest from the Petition Date through the Effective Date, (ii) be paid in
accordance with the terms under which such Allowed General Unsecured Claim
arose, or (iii) receive such other treatment as may be agreed upon in writing by
the holder of such Claim and the Debtors; provided that such agreed upon
treatment may not provide the holder of such Claim with a return having a
present value as of the Effective Date that is greater than the amount of such
Allowed General Unsecured Claim.

 

3.4. Classes 4A, 4B and 4C (collectively “Class 4”) – Intercompany Claims.

Each Allowed Intercompany Claim against the Debtors shall be unimpaired under
the Plan and, pursuant to section 1124 of the Bankruptcy Code, all legal,
equitable and contractual rights as to an Allowed Intercompany Claim shall be
fully reinstated and retained, and such Allowed Intercompany Claim shall, at the
sole option of the applicable Debtor, receive the following treatment: (i) be
paid in accordance with the terms under which such Allowed Intercompany Claim
arose, or (ii) receive such other treatment as may be agreed upon in writing by
the holder of such Claim; provided that such agreed upon treatment may not
provide the holder of such Claim with a return having a present value as of the
Effective Date that is greater than the amount of such Allowed Intercompany
Claim.

 

4



--------------------------------------------------------------------------------

3.5. Classes 5A, and 5B (collectively “Class 5”) – Note Claims.

On the Plan Distribution Date, each Allowed Note Claim shall receive the
following in full satisfaction of such Allowed Note Claim:

(i) a payment in Cash for interest (at the non-default rate) due under such
Allowed Note Claim to the extent such interest is accrued, due and payable under
the Allowed Note Claim and unpaid as of the Petition Date, at the contractual
(non-default) rate provided in such Senior Note or GSI UK Note, as applicable,
if any;

(ii) a payment in Cash for all reasonable fees, expenses (including, without
limitation, all amounts payable to the Indenture Trustee) and all other amounts
(other than principal, accrued interest or any penalties) due under such Allowed
Note Claim to the extent such fees, expenses and other amounts are due and
payable under the Allowed Note Claim and unpaid as of the Effective Date;

(iii) a Pro Rata Share of the total amount of New Common Shares to be issued in
respect of all of the Class 5 Note Claims, which total amount in the aggregate
shall be equal to 81.4% of the Outstanding Capital Stock of Reorganized
Holdings;

(iv) a Pro Rata Share of the New Senior Secured Notes; and

(v) a Pro Rata Share of the Cash Note Payment.

 

3.6. Class 6A – Holdings Equity Interest.

On the Effective Date, all Allowed Holdings Equity Interests shall be cancelled,
and on account of each Holdings Equity Interest there shall be distributed on
the Plan Distribution Date:

(i) a Pro Rata Share of the total amount of New Common Shares to be issued in
respect of all of the Class 6A Holdings Equity Interest, which total amount
shall be 18.6% of the Outstanding Capital Stock of Reorganized Holdings;

(ii) a Pro Rata Share of New $1.10 Warrants; and

(iii) a Pro Rata Share of New $2.00 Warrants.

All Holdings Equity Interests which are either unexercised or unvested as of the
Voting Record Date (and therefore are not included in the definition of Holdings
Equity Interests) and all Rights shall be cancelled and terminated on the
Effective Date, and the holders of such unexercised or unvested Equity Interests
and Rights shall neither receive nor retain any property under the Plan on
account of such unexercised or unvested Equity Interests and Rights unless the
Bankruptcy Court orders otherwise.

 

5



--------------------------------------------------------------------------------

3.7. Class 6B – GSI Equity Interests.

Each GSI Equity Interest shall be unimpaired under the Plan and, pursuant to
section 1124 of the Bankruptcy Code, all of the legal, equitable and contractual
rights as to such Equity Interests shall be fully reinstated and retained on and
after the Effective Date and shall become Equity Interests held by Reorganized
Holdings pursuant to the terms of the Plan.

 

3.8. Class 6C – MES Equity Interests.

Each MES Equity Interest shall be unimpaired under the Plan and, pursuant to
section 1124 of the Bankruptcy Code, all of the legal, equitable and contractual
rights as to such Equity Interests shall be fully reinstated and retained on and
after the Effective Date.

ARTICLE IV.

PROVISIONS FOR TREATMENT

OF UNCLASSIFIED CLAIMS UNDER THE PLAN

 

4.1. Unclassified Claims.

Administrative Claims and Tax Claims are treated in accordance with sections
1129(a)(9)(A) and 1129(a)(9)(C) of the Bankruptcy Code, respectively. Such
Claims are not designated as classes of Claims for the purposes of this Plan or
for the purposes of sections 1123, 1124, 1125, 1126 or 1129 of the Bankruptcy
Code.

 

4.2. Treatment of Administrative Claims.

All Administrative Claims shall be treated as follows:

(a) Time for Filing Administrative Claims.

The holder of an Administrative Claim, other than (i) a Fee Claim, (ii) a
liability incurred and payable in the ordinary course of business by a Debtor
(and not past due), or (iii) an Administrative Claim that has been Allowed on or
before the Effective Date, must file with the Bankruptcy Court and serve on the
Debtors, any Committee and the Office of the United States Trustee, notice of
such Administrative Claim within forty (40) days after service of Notice of
Confirmation. Such notice must include at a minimum (A) the name of the
Debtor(s) which are purported to be liable for the Claim, (B) the name of the
holder of the Claim, (C) the amount of the Claim, and (D) the basis of the
Claim. Failure to file and serve such notice timely and properly shall result in
the Administrative Claim being forever barred and discharged.

(b) Time for Filing Fee Claims.

Each Professional Person who holds or asserts a Fee Claim shall be required to
file with the Bankruptcy Court, and serve on all parties required to receive
notice, a Fee Application within thirty (30) days after the Effective Date. The
failure to timely file and serve such Fee Application shall result in the Fee
Claim being forever barred and discharged.

 

6



--------------------------------------------------------------------------------

(c) Allowance of Administrative Claims and Fee Claims.

An Administrative Claim with respect to which notice has been properly filed and
served pursuant to Section 4.2(a) shall become an Allowed Administrative Claim
if no objection is filed within thirty (30) days after the later of (i) the
Effective Date, or (ii) the date of service of the applicable notice of
Administrative Claim or such later date as may be approved by the Bankruptcy
Court on motion of a party in interest, without notice or a hearing. If an
objection is filed within such thirty (30) day period (or any extension
thereof), the Administrative Claim shall become an Allowed Administrative Claim
only to the extent allowed by Final Order. A Fee Claim in respect of which a Fee
Application has been properly filed and served pursuant to Section 4.2(b) shall
become an Allowed Administrative Claim only to the extent allowed by order of
the Bankruptcy Court.

(d) Payment of Allowed Administrative Claims.

Each Allowed Administrative Claim shall, at the sole option of the Debtors,
receive (i) on the Plan Distribution Date, the amount of such Allowed Claim in
Cash, (ii) with respect to Allowed Administrative Claims representing
liabilities incurred in the ordinary course of business by the Debtors, payment
when and as such Administrative Claims become due and owing by their ordinary
course terms, or (iii) such other treatment as may be agreed upon in writing by
the Debtors or the Disbursing Agent, as the case may be, and the holder of such
Claim; provided, that such treatment shall not provide to the holder of such
Claim a return having a present value as of the Effective Date in excess of such
Allowed Administrative Claim. If a portion of an Administrative Claim is
disputed, the undisputed portion of such Administrative Claim shall be timely
paid as provided above.

(e) Allocation of Payments.

All payments made in respect of Allowed Administrative Claims pursuant to this
Section shall be allocated among the Debtors, as determined by the Debtors in
consultation with the Disbursing Agent (or, but only if there is a dispute as to
the same, by the Bankruptcy Court), on a fair and equitable basis.

 

4.3. Treatment of Tax Claims.

At the election of the Debtors, each Allowed Tax Claim shall receive, in full
satisfaction of such Allowed Tax Claim, (a) the amount of such Allowed Tax
Claim, with Post-Confirmation Interest thereon, in equal annual Cash payments on
each anniversary of the Effective Date, until the sixth anniversary of the date
of assessment of such Tax Claim (provided that the Debtors may prepay the
balance of any such Allowed Tax Claim at any time without penalty); (b) a lesser
amount in one Cash payment as may be agreed upon in writing by the holder of
such Claim; or (c) such other treatment as may be agreed upon in writing by the
holder of such Claim and the Debtors; provided, that such agreed-upon treatment
may not provide the holder of such Claim with a return having a present value as
of the Effective Date that is greater than the amount of such holder’s Allowed
Tax Claim. The Confirmation Order shall enjoin any holder of an Allowed Tax
Claim from commencing or continuing any action or proceeding against any
responsible person, officer or director of the Debtors that otherwise would be
liable to such

 

7



--------------------------------------------------------------------------------

holder for payment of a Tax Claim so long as the Debtors are in compliance with
this Section. So long as the holder of an Allowed Tax Claim is enjoined from
commencing or continuing any action or proceeding against any responsible
person, officer or director under this Section or pursuant to the Confirmation
Order, the statute of limitations for commencing or continuing any such action
or proceeding shall be tolled.

ARTICLE V.

ACCEPTANCE OR REJECTION OF THE PLAN;

EFFECT OF REJECTION BY ONE OR MORE

CLASSES OF CLAIMS OR EQUITY INTERESTS

 

5.1. Classes Entitled to Vote.

Each Class of Claims or Equity Interests that is impaired and will (or may)
receive or retain property or any interest in property under this Plan, shall be
entitled to vote to accept or reject this Plan. By operation of law, each Class
of Claims that is unimpaired is deemed to have accepted the Plan and, therefore,
is not entitled to vote to accept or reject the Plan.

 

5.2. Class Acceptance Requirement.

A class of Claims shall have accepted the Plan if it is accepted by at least
two-thirds ( 2/3) in amount and more than one-half ( 1/2) in number of the
Allowed Claims in such class that have voted on the Plan. A class of Equity
Interests shall have accepted the Plan if it is accepted by holders of at least
two-thirds ( 2/3) of the Allowed Equity Interests in such class that actually
vote on the Plan.

 

5.3. Cramdown.

If all applicable requirements for confirmation of this Plan are met as set
forth in section 1129(a)(1) through (16) of the Bankruptcy Code, except
subsection (8) thereof, then this Plan shall be treated as a request that the
Bankruptcy Court confirm this Plan in accordance with section 1129(b) of the
Bankruptcy Code notwithstanding the failure to satisfy the requirements of
section 1129(a)(8), on the basis that the Plan is fair and equitable and does
not discriminate unfairly with respect to each class of Claims or Equity
Interests that is impaired under, and has not accepted, this Plan.

 

5.4. Confirmation in All Cases.

Except as provided in Section 13.18, the Plan shall not be deemed to have been
confirmed in any respect unless and until the Plan has been confirmed as to each
of the Debtors.

 

8



--------------------------------------------------------------------------------

ARTICLE VI.

MEANS FOR IMPLEMENTATION OF THE PLAN

 

6.1. Operations between the Confirmation Date and the Effective Date.

During the period from the Confirmation Date through and until the Effective
Date, the Debtors shall continue to operate their businesses as Debtors in
Possession, subject to the Bankruptcy Code, the Bankruptcy Rules and all orders
of the Bankruptcy Court that are then in full force and effect.

 

6.2. Reporting Requirements Under Exchange Act, Listing on Securities Exchange
and Registration Rights.

(a) Reporting Requirements and Listing. Reorganized Holdings shall use its best
efforts to be a mandatory reporting company under Section 11 of the Exchange
Act, but it shall have no liability if it is unable to do so. In addition,
Reorganized Holdings shall use its best efforts to list, as promptly as
practicable after the Effective Date, the New Common Shares on a national
securities exchange or for quotation on a national automated interdealer
quotation system, but it shall have no liability if it is unable to do so.
Persons receiving distributions of New Common Shares, by accepting such
distributions, will be deemed to have agreed to cooperate with Reorganized
Holdings’ reasonable requests to assist it in its efforts to list the New Common
Shares on a national securities exchange or quotation system including, without
limitation, by appointing or supporting the appointment of a sufficient number
of directors to the board of directors of Reorganized Holdings who satisfy the
independence and other requirements of any such national securities exchange or
quotation system.

(b) Registration Rights Agreement On the Effective Date, Reorganized Holdings
shall enter into the Registration Rights Agreement.

 

6.3. Reorganized Holdings Constituent Documents.

As of the Effective Date, the Reorganized Holdings Constituent Documents are
hereby authorized without further act or action under applicable law,
regulation, order or rule and the Debtors and Reorganized GSI Entities, as
applicable, are authorized to file such Reorganized Holdings Constituent
Documents with the applicable Secretary(s) of State or the Director under the
New Brunswick Business Corporations Act, as applicable.

 

6.4. New Corporate Structure for Reorganized Holdings.

Except as otherwise set forth in the Plan, prior to or as of the Effective Date
the Debtors may cause any or all of the Debtors to engage in any restructuring
transactions deemed necessary or appropriate (including, without limitation,
those merging, dissolving or transferring assets between or among the Debtors
and/or the Non-Debtor Subsidiaries that are not Debtors in the Chapter 11 Cases)
to implement the provisions of this Plan or to take any other actions consistent
with this Plan and not prohibited by applicable law.

 

9



--------------------------------------------------------------------------------

6.5. Cancellation of Holdings Equity Interests, Rights, GSI UK Note and Senior
Notes.

On the Effective Date, except as otherwise provided for herein:

(i) the Holdings Equity Interests, the GSI UK Note and the Senior Notes and any
other note, bond, indenture or other instrument or document evidencing or
creating any indebtedness or obligation of the Debtors related to the Holdings
Equity Interests, the GSI UK Note or the Senior Notes shall be canceled and
terminated; and

(ii) the obligations of the Debtors under any agreements, indentures or
certificates of designation governing the Holdings Equity Interests, the GSI UK
Note, the Senior Notes and any other note, bond, indenture or other instrument
or document evidencing or creating any indebtedness or obligation of the Debtors
related to the Holdings Equity Interests, the GSI UK Note and the Senior Notes
shall be discharged;

provided, however, that each indenture or other agreement that governs the
rights of a Holder of Senior Note Claims and that is administered by an
indenture trustee, an agent or a servicer shall continue in effect solely for
the purposes of (a) allowing such indenture trustee, agent or servicer to make
the distributions to be made on account of such Claims under the Plan as
provided in Article III hereof, and (b) permitting such indenture trustee, agent
or servicer to maintain any rights or liens it may have for fees, costs and
expenses under such indenture or other agreement; provided, further, that the
provisions of clause (ii) of this paragraph shall not affect the discharge of
the Debtors’ liabilities under the Bankruptcy Code and the Confirmation Order or
result in any expense or liability to the Reorganized GSI Entities; and provided
further that such cancellation and discharge shall not impair the rights of any
person to receive distributions under the Plan. Any actions taken by an
indenture trustee, an agent or a servicer that are not for the purposes
authorized in this Section 6.5 of the Plan shall not be binding upon the
Debtors.

 

6.6. New Common Shares and New Warrants.

Reorganized Holdings shall, in exchange for the issuance by Reorganized GSI to
Reorganized Holdings of 4,000,000 newly issued shares of common stock of
Reorganized GSI, issue from Reorganized Holdings’ treasury to the Senior
Noteholders and GSI UK their Pro Rata Share of the total amount of New Common
Shares to be issued in respect of all of the Class 5 Note Claims.

As of the Effective Date, the issuance by Reorganized Holdings of the New Common
Shares and the New Warrants is hereby authorized without further act or action
under applicable law, regulation, order or rule.

The Confirmation Order shall provide that the issuance of the New Common Shares,
the New Warrants and the Common Shares issuable upon exercise of the New
Warrants shall be exempt from the registration requirements of the Securities
Act in accordance with section 1145 of the Bankruptcy Code and applicable
Canadian securities laws.

 

10



--------------------------------------------------------------------------------

6.7. New Senior Secured Notes.

(a) Authorization and Issuance

As of the Effective Date, the issuance by Reorganized GSI of the New Senior
Secured Notes is hereby authorized without further act or action under
applicable law, regulation, order or rule.

As of the Effective Date, the guarantee by Reorganized Holdings and Reorganized
MES of the New Senior Secured Notes is hereby authorized without further act or
action under applicable law, regulation, order or rule.

The Confirmation Order shall provide that the issuance of the New Senior Secured
Notes shall be exempt from the registration requirements of the Securities Act
in accordance with section 1145 of the Bankruptcy Code and applicable Canadian
securities laws.

(b) New Indenture. On the Effective Date, Reorganized Holdings, Reorganized GSI
and Reorganized MES shall enter into, and shall cause their respective
Subsidiaries party to the New Indenture to enter into, the New Indenture
providing for the issuance of the New Senior Secured Notes and guarantees of
such notes. Reorganized GSI shall qualify the New Indenture in accordance with
the Trust Indenture Act of 1939.

(c) Security Documents. On or before the Effective Date, (i) Reorganized
Holdings shall execute and shall cause its Subsidiaries party to the Security
Documents to execute the Security Documents and (ii) if the Security Document is
not a document that is to be executed, then Reorganized Holdings shall deliver
or cause its Subsidiaries to deliver the Security Documents.

 

6.8. Other General Corporate Matters.

On or after the Effective Date, the Reorganized GSI Entities will be authorized
to take such action as is necessary under the laws of the Province of New
Brunswick, Canada, the State of Michigan, the State of Delaware, federal law and
other applicable law to effect the terms and provisions of this Plan. Without
limiting the foregoing, the issuance of the New Common Shares, the approval of
the Reorganized Holdings Constituent Documents, the election and the appointment
of directors and officers, and any other matter involving the corporate
structure of the Reorganized Holdings shall be deemed to have occurred and shall
be in effect from and after the Effective Date pursuant to section 303 and other
applicable provisions of the Delaware General Corporation Law, section 450.1861
of the Michigan General Corporation Act and section 132 of the New Brunswick
Business Corporation Act without any requirement of further action by the
stockholders or directors of the Debtors or the Reorganized GSI Entities. All
obligations of the Debtors to indemnify and hold harmless their current and
former directors, officers and employees, whether arising under the Debtors’
constituent documents, contract, law or equity, shall be assumed by, and
assigned to, the Reorganized GSI Entities upon the occurrence of the Effective
Date with the same effect as though such obligations constituted executory
contracts that are assumed (or assumed and assigned, as applicable) under
section 365 of the Bankruptcy Code, and all such obligations shall be fully
enforceable in accordance with their terms from and after the Effective Date.
Except as provided in Section 6.19 hereof, the prosecution of any so indemnified
Cause of Action shall, upon the occurrence of the Effective Date, be enjoined
and prohibited.

 

11



--------------------------------------------------------------------------------

6.9. Continued Corporate Existence of the Debtors.

Each of the Debtors shall continue to exist after the Effective Date as a
separate entity, with all the powers available to such legal entity, in
accordance with applicable law and pursuant to the Reorganized Holdings
Constituent Documents, which shall become effective upon the occurrence of the
Effective Date. On or after the Effective Date, the Debtors may, within their
sole and exclusive discretion, take such action as permitted by applicable law
and their constituent documents, as they determine may be reasonable and
appropriate.

 

6.10. Re-vesting of Assets.

Upon the occurrence of the Effective Date, except as otherwise expressly
provided in the Plan, title to all of the Assets of the Debtors and their
Estates shall vest in the Reorganized GSI Entities free and clear of all liens,
Claims, Causes of Action, interests, security interests and other encumbrances
and without further order of the Bankruptcy Court. On and after the occurrence
of the Effective Date, the Reorganized GSI Entities may operate their businesses
and may use, acquire and dispose of their Assets free of any restrictions of the
Bankruptcy Code.

 

6.11. Management.

Except as set forth in Section 6.12 hereof, upon the occurrence of the Effective
Date, the management and operation of each of the Reorganized GSI Entities shall
be the general responsibility of each such entity’s then current board of
directors and management. The Confirmation Order shall ratify and approve all
actions taken by each of the Debtors from the Petition Date through the
Effective Date.

 

6.12. Boards of Directors.

(a) Reorganized Holdings. On the Effective Date, the board of directors of
Reorganized Holdings shall be set at seven members (including the Chief
Executive Officer of Reorganized Holdings and five members selected by the
Noteholders). The identities of the members of the board of directors of
Reorganized Holdings shall be disclosed prior to the conclusion of the
Confirmation Hearing. Such directors shall serve in accordance with the
applicable Reorganized Holdings Constituent Documents, as the same may be
amended from time to time.

(b) Reorganized GSI. On the Effective Date, Reorganized Holdings, as sole
stockholder of Reorganized GSI and as contemplated by the Bylaws of Reorganized
GSI, shall continue to be authorized to take actions required to be taken by the
board of directors of Reorganized GSI.

(c) Reorganized MES. On the Effective Date, the initial board of directors of
Reorganized MES shall be comprised of the individuals who hold such positions as
of the Effective Date.

(d) Continuing Directors. From and after the Effective Date, the members of the
board of directors (or managers, as applicable) of the Reorganized GSI Entities
shall be selected and determined in accordance with the provisions of the
respective Reorganized Holdings Constituent Documents and applicable law.

 

12



--------------------------------------------------------------------------------

6.13. Officers.

Except as otherwise determined by the board of directors of the Reorganized GSI
Entities, the then current officers of each of the Debtors shall serve in such
positions after the Effective Date for each of the Reorganized GSI Entities in
accordance with their respective employment agreements, if any, and applicable
law. Subject to any applicable employment agreements and applicable law, from
and after the Effective Date, the officers of the Reorganized GSI Entities shall
be selected and appointed by the respective boards of directors of such
entities, in accordance with, and pursuant to, the provisions of applicable law
and the respective Reorganized Holdings Constituent Documents.

 

6.14. Management Incentive Plan.

As soon as reasonably practicable after the Effective Date, the board of
directors of Reorganized Holdings will establish and implement a new management
incentive plan under which New Common Shares in an amount not to exceed 8% of
the Post-Effective Date Fully Diluted Capital Stock of Reorganized Holdings will
be reserved for management of Reorganized Holdings. Any such allocation under
such new management incentive plan will be determined by the board of directors
of Reorganized Holdings, which allocation may consist of, among other things,
restricted stock and/or time and performance based options, and will take
account of any other bonus and compensation plans. The members of management and
the employees entitled to participate in the new management incentive plan, and
the awards for each, will be determined by the board of directors of Reorganized
Holdings in its sole and absolute discretion.

 

6.15. Causes of Action.

Except as otherwise provided in the Plan, all Causes of Action of any of the
Debtors and their respective Estates, shall, upon the occurrence of the
Effective Date, be transferred to, and be vested in, the Reorganized GSI
Entities. Except as otherwise provided in the Plan, the Reorganized GSI
Entities’ rights to commence, prosecute or settle such Causes of Action shall be
preserved notwithstanding the occurrence of the Effective Date. The Debtors
hereby waive, and do not preserve, any Avoidance Actions.

No Person may rely on the absence of a specific reference in the Plan or the
Disclosure Statement to any Cause of Action against them as any indication that
the Debtors will not pursue any and all available Causes of Action against them.
The Debtors and the Estates, as applicable, expressly reserve all rights to
prosecute any and all Causes of Action against any Person, except only for any
Avoidance Action and except as otherwise expressly provided in the Plan or the
Plan Documents. Unless any Causes of Action against a Person are expressly
waived, relinquished, exculpated, released, compromised or settled in the Plan
or a Final Order, the Debtors expressly reserve all such Causes of Action for
later adjudication and, therefore, no preclusion doctrine, including without
limitation, the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or
laches shall apply to such Causes of Action upon or after the confirmation or
consummation of the Plan.

 

13



--------------------------------------------------------------------------------

6.16. Appointment of the Disbursing Agent.

Upon the occurrence of the Effective Date, Reorganized Holdings shall be
appointed to serve as the Disbursing Agent, and shall have all powers, rights,
duties and protections afforded the Disbursing Agent under the Plan. Reorganized
Holdings may delegate or assign such appointment in its discretion.

 

6.17. Sources of Cash for Plan Distributions.

All Cash necessary for the Disbursing Agent to make Plan Distributions and any
other payments shall be obtained from the Debtors’ existing Cash balances.

 

6.18. Releases by the Debtors.

As of the Effective Date, for good and valuable consideration, the Debtors and
the Reorganized GSI Entities (in their individual capacities and as Debtors in
Possession)shall be deemed to release and forever waive and discharge all
claims, obligations, suits, judgments, damages, demands, debts, rights, causes
of action and liabilities, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity or otherwise that are based in
whole or part on any act, omission, transaction, event or other occurrence
taking place on or prior to the Effective Date in any way relating to the
Chapter 11 Cases, this Plan or the Disclosure Statement, and that could have
been asserted by or on behalf of the Debtors or their Estates or the Reorganized
GSI Entities against any of the Released Parties; provided, however, that
nothing in this Section shall be construed to release any party or entity from
(x) willful misconduct or gross negligence as determined by a Final Order, or
(y) any objections by the Debtors or the Reorganized GSI Entities to Claims or
Equity Interests filed by such party or entity against any Debtor and/or its
Estate.

 

6.19. Releases by Creditors and Equity Security Holders.

Subject to the occurrence of the Effective Date, for good and valuable
consideration, the adequacy of which is hereby confirmed, each holder of a Claim
or Equity Interest that votes to accept the Plan, solely in its capacity as the
holder of such Claim or Equity Interest, shall be presumed conclusively
absolutely, unconditionally and irrevocably to have released and forever waived
and discharged any Cause of Action and any and all claims, obligations, suits,
judgments, damages, demands, debts, rights, causes of action and liabilities,
whether direct or derivative, liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or
thereafter arising, in law, equity or otherwise that are based in whole or part
on any act, omission, transaction, event or other occurrence taking place on or
prior to the Effective Date in any way relating to the Chapter 11 Cases, this
Plan, the Disclosure Statement, any Debtor, the Debtors’ restructuring or the
purchase, sale or rescission of the purchase or sale of any security of any
Debtor, the subject matter of, or the transactions or events

 

14



--------------------------------------------------------------------------------

giving rise to, any Claim or Equity Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Released Party,
the restructuring of Claims and Equity Interests prior to or in the Chapter 11
Cases or any act or omission, transaction, agreement, event or other occurrence
taking place on or before the Effective Date of the Plan and including any claim
that could have been asserted by or on behalf of the Debtors or their Estates or
the Reorganized GSI Entities, in each case, against any of the Released Parties;
provided, however, that nothing in this Section shall be construed to release
any party from willful misconduct or gross negligence as determined by a Final
Order.

 

6.20. Fixing of Principal Balance of GSI UK Note.

For administrative ease (given that the GSI UK Note is denominated in British
pounds and the exchange rate between United States Dollars and British Pounds
fluctuates daily, it shall be assumed that the outstanding principal balance of
the GSI UK Note is fixed at $20,000,000 for purposes of Plan Distributions, and
the difference (in United States Dollars) between $20,000,000 and the value as
of the Petition Date (in United States Dollars) of GBP 12,500,000 shall be added
or subtracted, as the case may be, to the intercompany account maintained
between GSI UK and GSI.

ARTICLE VII.

PLAN DISTRIBUTION PROVISIONS

 

7.1. Plan Distributions.

The Disbursing Agent shall make all Plan Distributions. In the event a Plan
Distribution is payable on a day other than a Business Day, such Plan
Distribution shall instead be paid on the immediately succeeding Business Day,
but shall be deemed to have been made on the date otherwise due. For federal
income tax purposes, except to the extent a Plan Distribution is made in
connection with reinstatement of an obligation pursuant to section 1124 of the
Bankruptcy Code, a Plan Distribution will be allocated first to the principal
amount of a Claim and then, to the extent the Plan Distribution exceeds the
principal amount of the Claim, to the portion of the Claim representing accrued
but unpaid interest.

 

7.2. Timing of Plan Distributions.

Each Plan Distribution shall be made on the relevant Plan Distribution Date
therefor and shall be deemed to have been timely made if made on such date or
within ten (10) days thereafter.

 

7.3. Address for Delivery of Plan Distributions/Unclaimed Plan Distributions.

Subject to Bankruptcy Rule 9010, any Plan Distribution or delivery to a holder
of an Allowed Claim shall be made at the address of such holder as set forth
(a) in the Schedules, (b) on the proof of Claim filed by such holder, (c) in any
notice of assignment filed with the Bankruptcy Court with respect to such Claim
pursuant to Bankruptcy Rule 3001(e), and (d) in any notice served by such holder
giving details of a change of address. If any Plan Distribution is

 

15



--------------------------------------------------------------------------------

returned to the Disbursing Agent as undeliverable, no Plan Distributions shall
be made to such holder unless the Disbursing Agent is notified of such holder’s
then current address within ninety (90) days after such Plan Distribution was
returned. After such date, if such notice was not provided, a holder shall have
forfeited its right to such Plan Distribution, and the undeliverable Plan
Distributions shall be returned to the Reorganized GSI Entities.

 

7.4. De Minimis Plan Distributions.

No Plan Distribution of less than ten dollars ($10.00) need be made by the
Disbursing Agent to the holder of any Claim unless a request therefor is made in
writing to the Disbursing Agent. If no request is made as provided in the
preceding sentence within ninety (90) days of the Effective Date, all such Plan
Distributions shall revert to the Reorganized GSI Entities.

 

7.5. Time Bar to Cash Payments.

Checks issued in respect of Allowed Claims shall be null and void if not
negotiated within one hundred and eighty (180) days after the date of issuance
thereof. Requests for reissuance of any voided check shall be made directly to
the Disbursing Agent by the holder of the Allowed Claim to whom such check was
originally issued. Any claim in respect of such a voided check shall be made
within one hundred and eighty (180) days after the date of issuance of such
check. If no request is made as provided in the preceding sentence, any claims
in respect of such voided check shall be discharged and forever barred and such
unclaimed Plan Distribution shall revert to the Reorganized GSI Entities.

 

7.6. Manner of Payment under the Plan.

Unless the Person receiving a Plan Distribution agrees otherwise, any Plan
Distribution to be made in Cash under the Plan shall be made, at the election of
the Disbursing Agent, by check drawn on a domestic bank or by wire transfer from
a domestic bank. Cash payments to foreign creditors may, in addition to the
foregoing, be made, at the option of the Disbursing Agent in such funds and by
such means as are necessary or customary in a particular foreign jurisdiction.

 

7.7. Expenses Incurred on or after the Effective Date and Claims of the
Disbursing Agent.

Except as otherwise ordered by the Bankruptcy Court or as provided herein, the
amount of any reasonable fees and expenses incurred (or to be incurred) by the
Disbursing Agent on or after the Effective Date (including, but not limited to,
taxes) shall be paid when due. Professional fees and expenses incurred by the
Disbursing Agent from and after the Effective Date in connection with the
effectuation of the Plan shall be paid in the ordinary course of business. Any
dispute regarding compensation shall be resolved by agreement of the parties, or
if the parties are unable to agree, as determined by the Bankruptcy Court.

 

7.8. Fractional Plan Distributions.

(a) When any distribution on account of an Allowed Claim or Allowed Equity
Interest pursuant to the Plan would otherwise result in the issuance of a number
of New Common Shares (including New Common Shares issuable upon the exercise of
New

 

16



--------------------------------------------------------------------------------

Warrants) that is not a whole number, the actual distribution of New Common
Shares shall be rounded as follows: (i) fractions of  1/2 or greater shall be
rounded to the next higher whole number, and (ii) fractions of less than  1/2
shall be rounded to the next lower whole number, provided, however, that the
Disbursing Agent, or the Indenture Trustee, as the case may be, shall have the
authority to further adjust, after taking into account the rounding provided in
this Section 7.8, the number of New Common Shares to be distributed (including
New Common Shares issuable upon the exercise of New Warrants) to each holder of
Claims or Equity Interest, as applicable, in Classes 5 and 6A (by increasing or
decreasing by 1 the number of such shares) as necessary in order for the holders
of Claims or Equity Interest, as applicable, in Classes 5 and 6A, as
appropriate, to receive New Common Shares in the amounts specified in Article
III hereto.

(b) The New Senior Secured Notes shall be issued in a minimum face amount (the
“Face Amount Minimum”) and integral multiples (“Integral Multiples”) as provided
in the New Indenture. When any distribution on account of an Allowed Claim
pursuant to the Plan would otherwise result in the issuance of a New Senior
Secured Note (A) in an amount less than the Face Amount Minimum, the face amount
of each New Senior Secured Note shall be rounded as follows: (i) amounts that
are greater than or equal to 50% of the Face Amount Minimum shall be rounded up
to the Face Amount Minimum; and (ii) amounts that are less than 50% of the Face
Amount Minimum shall be rounded down and no New Senior Secured Notes shall be
issued for such Allowed Clam; and (B) in an amount in excess of the Face Amount
Minimum but less than an Integral Multiple, the face amount of each New Senior
Secured Note shall be rounded as follows for the portion in excess of the
Integral Multiple: (i) amounts that are greater than or equal to 50% of the
Integral Multiple shall be rounded to the next higher Integral Multiple; and
(ii) amounts that are less than 50% of the Integral Multiple shall be rounded to
the next lower Integral Multiple; provided, however, that the Disbursing Agent,
or the Indenture Trustee, as the case may be, shall have the authority to
further adjust, after taking into account the rounding provided in this
Section 7.8, the Pro Rata portion of New Senior Secured Notes to be distributed
to each holder of Claims in Class 5 (by increasing or decreasing by the Face
Amount Minimum the amount of such New Senior Secured Notes) as necessary in
order for the holders of Claims in Class 5 as appropriate, to receive New Senior
Secured Notes in the amounts specified in Article III hereto.

 

7.9. Special Plan Distribution Provisions for Equity Interests and Senior Note
Claims.

For the purpose of making Plan Distributions, the transfer ledger in respect of
the Equity Interests and Senior Notes shall be closed as of the close of
business on the date set forth in the Disclosure Statement Order (or, if not set
forth there, on the Confirmation Date), and the Disbursing Agent and its agent
shall be entitled to recognize and deal for all purposes herein with only those
holders of record stated on the transfer ledger maintained by the stock transfer
agent for the Equity Interests and Senior Notes as of the close of business on
the Confirmation Date. On the Effective Date, all Equity Interests in Holdings
and Senior Notes shall be cancelled and annulled, and all rights thereunder
shall be settled and compromised in full in exchange for the Plan Distributions
to be made to the holders of such Equity Interests and Senior Note Claims as
applicable.

 

17



--------------------------------------------------------------------------------

7.10. Surrender and Cancellation of Instruments.

As a condition to receiving any Plan Distribution, on or before the Plan
Distribution Date, the holder of an Allowed Claim or Allowed Equity Interest
evidenced by a certificate, instrument or note, other than any such certificate,
instrument or note that is being reinstated or being left unimpaired under the
Plan, shall (i) surrender such certificate, instrument or note representing such
Claim or Equity Interest, including, without limitation, any guaranties except
to the extent assumed by the Debtors, and (ii) execute and deliver such other
documents as may be necessary to effectuate the Plan. Such certificate,
instrument or note, including any such guaranties, shall thereafter be cancelled
and extinguished. The Disbursing Agent shall have the right to withhold any Plan
Distribution to be made to or on behalf of any holder of such Claims or Equity
Interests unless and until (1) such certificates, instruments or notes,
including any such guaranties, are surrendered, or (2) any relevant holder
provides to the Disbursing Agent an affidavit of loss or such other documents as
may be required by the Disbursing Agent together with an appropriate indemnity
in the customary form. Any such holder who fails to surrender such certificates,
instruments or notes, including any such guaranties, or otherwise fails to
deliver an affidavit of loss and indemnity prior to the second anniversary of
the Effective Date, shall be deemed to have forfeited its Claims or Equity
Interests, as applicable, and shall not participate in any Plan Distribution.
All property in respect of such forfeited Claims or Equity Interests, as
applicable, shall revert to the Reorganized GSI Entities. In the event such
certificate, instrument or note is held in the name of, or by a nominee of, the
Depository Trust Company, the Debtors shall seek the cooperation of the
Depository Trust Company and/or the Indenture Trustee in facilitating
distributions.

ARTICLE VIII.

PROCEDURES FOR RESOLVING

AND TREATING CONTESTED CLAIMS

 

8.1. Objection Deadline.

As soon as practicable, but in no event later than sixty (60) days after the
Effective Date (subject to being extended by the order of the Bankruptcy Court
upon motion of the Disbursing Agent without notice or a hearing), objections to
Claims shall be filed with the Bankruptcy Court and served upon the holders of
each of the Claims to which objections are made.

 

8.2. Prosecution of Contested Claims.

The Disbursing Agent may object to the allowance of any scheduled or filed
Claims as to which liability is disputed in whole or in part. All objections
that are filed and prosecuted as provided herein shall be litigated to Final
Order or compromised and settled in accordance with Section 8.3.

 

8.3. Claims Settlement.

Notwithstanding any requirements that may be imposed pursuant to Bankruptcy Rule
9019, from and after the Effective Date, the Disbursing Agent shall have
authority to settle or compromise all Claims and Causes of Action without
further review or approval of the Bankruptcy Court.

 

18



--------------------------------------------------------------------------------

8.4. Entitlement to Plan Distributions Upon Allowance.

Notwithstanding any other provision of the Plan, and except as set forth at
Section 4.2 of this Plan as to Administrative Claims, no Plan Distribution shall
be made with respect to any Claim to the extent it is a Contested Claim, unless
and until such Contested Claim becomes an Allowed Claim, subject to the setoff
rights as provided in Section 13.19. When a Claim that is not an Allowed Claim
as of the Effective Date becomes an Allowed Claim, the holder of such Allowed
Claim shall thereupon become entitled to receive the Plan Distributions in
respect of such Claim, the same as though such Claim had been an Allowed Claim
on the Effective Date, and without interest or other compensation for the time
elapsed after the Effective Date.

 

8.5. Estimation of Claims.

The Disbursing Agent may, at any time, request that the Bankruptcy Court
estimate any Claim pursuant to section 502(c) of the Bankruptcy Code regardless
of whether the Disbursing Agent has previously objected to such Claim or whether
the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court
will retain jurisdiction to estimate any Claim at any time during litigation
concerning any objection to any Claim, including during the pendency of any
appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any Contested Claim, that estimated amount will constitute the Allowed
amount of such Claim for all purposes under the Plan. All of the objection,
estimation, settlement and resolution procedures set forth in the Plan are
cumulative and not necessarily exclusive of one another. Claims may be estimated
and subsequently compromised, settled, withdrawn or resolved by any mechanism
approved by the Bankruptcy Court.

ARTICLE IX.

CONDITIONS PRECEDENT TO

CONFIRMATION OF THE PLAN AND

THE OCCURRENCE OF THE EFFECTIVE DATE

 

9.1. Conditions Precedent to Confirmation.

The following are conditions precedent to confirmation of the Plan:

(a) The Clerk of the Bankruptcy Court shall have entered an order or orders
(i) approving the Disclosure Statement as containing “adequate information”
pursuant to section 1125 of the Bankruptcy Code, (ii) authorizing the
solicitation of votes with respect to the Plan, (iii) determining that all votes
are binding and have been properly tabulated as acceptances or rejections of the
Plan, (iv) confirming and giving effect to the terms and provisions of the Plan,
(v) determining that all applicable tests, standards and burdens in connection
with the Plan have been duly satisfied and met by the Debtors and the Plan,
(vi) approving the Plan Documents, and (vii) authorizing the Debtors to execute,
enter into, and deliver the Plan Documents and to execute, implement, and to
take all actions otherwise necessary or appropriate to give effect to, the
transactions and transfer of Assets contemplated by the Plan and the Plan
Documents;

 

19



--------------------------------------------------------------------------------

(b) The Confirmation Order, the Plan Documents and the Plan are each in a form
satisfactory to the Debtors; and

(c) The Confirmation Order shall include determinations that all of the
settlements and compromises contained in the Plan meet the applicable standards
under section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019 for
approval and implementation.

 

9.2. Conditions Precedent to the Occurrence of the Effective Date.

The following are conditions precedent to the occurrence of the Effective Date:

(a) The Confirmation Order shall have been entered by the Clerk of the
Bankruptcy Court and shall have become a Final Order;

(b) All necessary consents, authorizations and approvals shall have been given
for the transfers of property and the payments provided for or contemplated by
the Plan, including, without limitation, satisfaction or waiver of all
conditions to the obligations of the Debtors under the Plan and the Plan
Documents;

(c) The New Indenture shall have become effective and all conditions to the
effectiveness thereof shall have been satisfied or waived;

(d) The Confirmation Order shall have been confirmed and recognized by the Court
of Queen’s Bench of New Brunswick;

(e) The Security Documents (i) shall be executed and have become effective and
all conditions to the effectiveness thereof shall have been satisfied or waived
or (ii) if not a document that is to be executed, then delivered;

(f) The Reorganized Holdings Constituent Documents shall have been filed with
the applicable authority of their respective jurisdiction of incorporation
and/or formation in accordance with such jurisdictions applicable laws;

(g) The unpaid filed and scheduled (excluding Disallowed Claims) Priority Claims
(Class 1), Secured Claims (Class 2) and General Unsecured Claims (Class 3) shall
not exceed in the aggregate $22,500,000;

(h) The Effective Date shall have occurred by April 20, 2010 unless such date is
extended pursuant to the Plan Support Agreement.

 

9.3. Waiver of Conditions.

The conditions set forth in Section 9.1 or Section 9.2 may be waived only as set
forth in the Plan Support Agreement.

 

20



--------------------------------------------------------------------------------

9.4. Effect of Non-Occurrence of the Effective Date.

If the Effective Date shall not occur, the Plan shall be null and void and
nothing contained in the Plan shall: (a) constitute a waiver or release of any
Claims against or Equity Interests in a Debtor; (b) prejudice in any manner the
rights of the Debtors, including, without limitation, any right to seek a
further extension of the exclusivity periods under section 1121(d) of the
Bankruptcy Code; or (c) constitute an admission, acknowledgement, offer or
undertaking by the Debtors.

ARTICLE X.

THE DISBURSING AGENT

 

10.1. Powers and Duties.

Pursuant to the terms and provisions of the Plan, the Disbursing Agent shall be
empowered and directed to (a) take all steps and execute all instruments and
documents necessary to make Plan Distributions to holders of Allowed Claims and
Equity Interests; (b) comply with the Plan and the obligations thereunder;
(c) employ, retain or replace professionals to represent it with respect to its
responsibilities; (d) object to Claims as specified in Article VIII, and
prosecute such objections; (e) compromise and settle any issue or dispute
regarding the amount, validity, priority, treatment or Allowance of any Claim as
provided in Article VIII; (f) make annual and other periodic reports regarding
the status of distributions under the Plan to the holders of Allowed Claims that
are outstanding at such time; such reports to be made available upon request to
the holder of any Contested Claim; and (g) exercise such other powers as may be
vested in the Disbursing Agent pursuant to the Plan, the Plan Documents or order
of the Bankruptcy Court.

 

10.2. Plan Distributions.

Pursuant to the terms and provisions of the Plan, the Disbursing Agent shall
make the required Plan Distributions specified under the Plan on the relevant
Plan Distribution Date therefor.

 

10.3. Exculpation.

Except as otherwise provided in this Section, the Disbursing Agent, together
with its officers, managers, directors, employees, agents, and representatives,
are exculpated pursuant to the Plan by all Persons, holders of Claims and Equity
Interests, and all other parties in interest, from any and all Causes of Action
arising out of the discharge of the powers and duties conferred upon the
Disbursing Agent (and each of its respective paying agents), by the Plan, any
Final Order of the Bankruptcy Court entered pursuant to or in the furtherance of
the Plan, or applicable law, except solely for actions or omissions arising out
of the Disbursing Agent’s willful misconduct or gross negligence. No holder of a
Claim or an Equity Interest, or representative thereof, shall have or pursue any
Cause of Action (a) against the Disbursing Agent or its respective officers,
managers, directors, employees, agents and representatives for making Plan
Distributions in accordance with the Plan, or (b) against any holder of a Claim
or an Equity Interest for receiving or retaining Plan

 

21



--------------------------------------------------------------------------------

Distributions as provided for by the Plan. Nothing contained in this Section
shall preclude or impair any holder of an Allowed Claim or Allowed Equity
Interest from bringing an action in the Bankruptcy Court against any Debtor to
compel the making of Plan Distributions contemplated by the Plan on account of
such Claim or Equity Interest.

ARTICLE XI.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

11.1. Assumption and Rejection of Executory Contracts and Unexpired Leases.

(a) On the Effective Date, all executory contracts and unexpired leases of the
Debtors shall be assumed pursuant to the provisions of section 365 of the
Bankruptcy Code, except: (i) any executory contracts and unexpired leases that
are the subject of separate motions to reject filed pursuant to section 365 of
the Bankruptcy Code by the Debtors before the Effective Date; (ii) any contracts
and leases listed in any Schedule 2 attached to the Disclosure Statement and any
subsequently filed “Schedule of Rejected Executory Contracts and Unexpired
Leases” to be filed by the Debtors with the Bankruptcy Court before the entry
of, or as an exhibit to, the Confirmation Order; (iii) all executory contracts
and unexpired leases rejected under this Plan or by order of the Bankruptcy
Court entered before the Effective Date; (iv) any executory contract or
unexpired lease that is the subject of a dispute over the amount or manner of
cure pursuant to the next section hereof and for which the Debtors make a motion
to reject such contract or lease based upon the existence of such dispute filed
at any time; and (v) any agreement, obligation, security interest, transaction
or similar undertaking that the Debtors believe is not executory or a lease that
is later determined by the Bankruptcy Court to be an executory contract or
unexpired lease that is subject to assumption or rejection under section 365 of
the Bankruptcy Code.

(b) Inclusion of a contract, lease or other agreement on any Schedule 2 attached
to the Disclosure Statement shall constitute adequate and sufficient notice that
(i) any Claims arising thereunder or related thereto shall be treated as General
Unsecured Claims under the Plan, and (ii) the Debtors are no longer bound by, or
otherwise obligated to perform, any such obligations, transactions, or
undertakings relating thereto or arising thereunder. The inclusion of a
contract, lease or other agreement in Section 11.1(a) or on Disclosure Statement
Schedule 3 or the “Schedule of Assumed and Assumed and Assigned Executory
Contracts and Unexpired Leases” shall not constitute an admission by the Debtors
as to the characterization of whether any such included contract, lease or other
agreement is, or is not, an executory contract or unexpired lease or whether any
claimants under any such contract, lease or other agreement are time-barred from
asserting Claims against the Debtors. The Debtors reserve all rights with
respect to the characterization of any such agreements.

(c) The Plan shall constitute a motion to reject such executory contracts and
unexpired leases set forth in any Schedule 2 attached to the Disclosure
Statement and any subsequently filed “Schedule of Rejected Executory Contracts
and Unexpired Leases” to be filed by the Debtors with the Bankruptcy Court
before the entry of, or as an exhibit to, the Confirmation Order, and the
Debtors shall have no liability thereunder except as is specifically provided in
the Plan. Entry of the Confirmation Order by the Clerk of the

 

22



--------------------------------------------------------------------------------

Bankruptcy Court shall constitute approval of such rejections pursuant to
section 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that
each such rejected agreement, executory contract or unexpired lease is
burdensome and that the rejection thereof is in the best interests of the
Debtors and their Estates.

(d) The Plan shall constitute a motion to assume or assume and assign such
executory contracts and unexpired leases assumed or assumed and assigned
pursuant to Section 11.1(a) and the Debtors shall have no liability thereunder
for any breach of any assumed and assigned executory contract or lease occurring
after such assignment pursuant to section 365(k) of the Bankruptcy Code, except
as is specifically provided in the Plan. Entry of the Confirmation Order by the
Clerk of the Bankruptcy Court shall constitute approval of such assumption or
assumption and assignment pursuant to sections 365(a), (b) and (f) of the
Bankruptcy Code, and a finding by the Bankruptcy Court that the requirements of
section 365(f) of the Bankruptcy Code have been satisfied. Any non-Debtor
counterparty to an agreement listed on Schedule 3 or the “Schedule of Assumed
and Assumed and Assigned Executory Contracts and Unexpired Leases,” or otherwise
designated as being assumed in Section 11.1(a), who disputes the assumption
and/or assignment of an executory contract or unexpired lease must file with the
Bankruptcy Court, and serve upon the Debtors and any Committee, a written
objection to the assumption and/or assignment, which objection shall set forth
the basis for the dispute by no later than ten (10) Business Days prior to the
Confirmation Hearing. The failure to timely object shall be deemed a waiver of
any and all objections to the assumption or assumption and assignment of
executory contracts and leases as set forth in Schedule 3 or the “Schedule of
Assumed and Assumed and Assigned Executory Contracts and Unexpired Leases” or as
otherwise designated as being assumed in Section 11.1(a).

 

11.2. Cure.

At the election of the Debtors, any monetary defaults under each executory
contract and unexpired lease to be assumed under this Plan shall be satisfied
pursuant to section 365(b)(1) of the Bankruptcy Code: (a) by payment of the
default amount in Cash on the Effective Date or as soon thereafter as
practicable; or (b) on such other terms as agreed to by the parties to such
executory contract or unexpired lease. In the event of a dispute regarding:
(i) the amount of any cure payments; (ii) the ability to provide adequate
assurance of future performance under the contract or lease to be assumed or
assigned; or (iii) any other matter pertaining to assumption or assignment, the
cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made
following the entry of a Final Order resolving the dispute and approving
assumption or assignment, as applicable. Schedule 3 attached to the Disclosure
Statement and any subsequently filed “Schedule of Assumed and Assumed and
Assigned Executory Contracts and Unexpired Leases” sets forth the Debtors’ cure
obligations for each agreement which a cure obligation must be satisfied as a
condition to the assumption or assumption and assignment of such agreement. Any
non-Debtor counterparty to an agreement listed on Schedule 3 attached to the
Disclosure Statement and any subsequently filed “Schedule of Assumed and Assumed
and Assigned Executory Contracts and Unexpired Leases” who disputes the
scheduled cure obligation must file with the Bankruptcy Court, and serve upon
the Debtors and any Committee, a written objection to the cure obligation, which
objection shall set forth the basis for the dispute, the alleged correct cure
obligation, and any other objection related to the assumption or assumption

 

23



--------------------------------------------------------------------------------

and assignment of the relevant agreement by no later than ten (10) Business Days
prior to the Confirmation Hearing. If a non-Debtor counterparty fails to file
and serve an objection which complies with the foregoing, the cure obligation
set forth on Schedule 3 attached to the Disclosure Statement and any
subsequently filed “Schedule of Assumed and Assumed and Assigned Executory
Contracts and Unexpired Leases” shall be binding on the non-Debtor counterparty,
and the non-Debtor counterparty shall be deemed to have waived any and all
objections to the assumption or assumption and assignment of the relevant
agreement as proposed by the Debtors.

 

11.3. Claims Arising from Rejection, Expiration or Termination.

Claims created by the rejection of executory contracts and unexpired leases or
the expiration or termination of any executory contract or unexpired lease prior
to the Confirmation Date must be filed with the Bankruptcy Court and served on
the Debtors (a) in the case of an executory contract or unexpired lease rejected
by the Debtors prior to the Confirmation Date, in accordance with the Bar Date
Notice, or (b) in the case of an executory contract or unexpired lease that
(i) was terminated or expired by its terms prior to the Confirmation Date, or
(ii) is rejected pursuant to Section 11.1, no later than thirty (30) days after
the Confirmation Date. Any such Claims for which a proof of claim is not filed
and served by the deadlines set forth in the Bar Date Notice or this
Section 11.3, as applicable, will be forever barred from assertion and shall not
be enforceable against the Debtors, the Reorganized GSI Entities, their
respective Estates, Affiliates, or Assets. Unless otherwise ordered by the
Bankruptcy Court, all such Claims that are timely filed as provided herein shall
be treated as General Unsecured Claims under the Plan subject to objection by
the Disbursing Agent.

ARTICLE XII.

RETENTION OF JURISDICTION

Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy
Court shall retain and shall have exclusive jurisdiction over any matter
(a) arising under the Bankruptcy Code, (b) arising in or related to the Chapter
11 Case or the Plan, or (c) that relates to the following:

(i) To hear and determine any and all motions or applications pending on the
Confirmation Date or thereafter brought in accordance with Article XI hereof for
the assumption, assumption and assignment or rejection of executory contracts or
unexpired leases to which any of the Debtors is a party or with respect to which
any of the Debtors may be liable, and to hear and determine any and all Claims
and any related disputes (including, without limitation, the exercise or
enforcement of setoff or recoupment rights, or rights against any third party or
the property of any third party resulting therefrom or from the expiration,
termination or liquidation of any executory contract or unexpired lease);

(ii) To determine any and all adversary proceedings, applications, motions, and
contested or litigated matters that may be pending on the Effective Date or
that, pursuant to the Plan, may be instituted by the Disbursing Agent or the
Debtors, as applicable, after the Effective Date;

 

24



--------------------------------------------------------------------------------

(iii) To hear and determine any objections to the allowance of Claims, whether
filed, asserted, or made before or after the Effective Date, including, without
express or implied limitation, to hear and determine any objections to the
classification of any Claim and to allow, disallow or estimate any Contested
Claim in whole or in part;

(iv) To issue such orders in aid of execution of the Plan to the extent
authorized or contemplated by section 1142 of the Bankruptcy Code;

(v) To consider any modifications of the Plan, remedy any defect or omission, or
reconcile any inconsistency in any order of the Bankruptcy Court, including,
without limitation, the Confirmation Order;

(vi) To hear and determine all Fee Applications and applications for allowances
of compensation and reimbursement of any other fees and expenses authorized to
be paid or reimbursed under the Plan or the Bankruptcy Code;

(vii) To hear and determine all controversies, suits, and disputes that may
relate to, impact upon, or arise in connection with the Plan, the Plan Documents
or their interpretation, implementation, enforcement, or consummation;

(viii) To hear and determine all controversies, suits, and disputes that may
relate to, impact upon, or arise in connection with the Confirmation Order (and
all exhibits to the Plan) or its interpretation, implementation, enforcement, or
consummation;

(ix) To the extent that Bankruptcy Court approval is required, to consider and
act on the compromise and settlement of any Claim or Cause of Action by, on
behalf of, or against any Estate;

(x) To determine such other matters that may be set forth in the Plan, or the
Confirmation Order, or that may arise in connection with the Plan, or the
Confirmation Order;

(xi) To hear and determine matters concerning state, local, and federal taxes,
fines, penalties, or additions to taxes for which the Reorganized GSI Entities,
the Debtors, the Debtors in Possession, or the Disbursing Agent may be liable,
directly or indirectly, in accordance with sections 346, 505, and 1146 of the
Bankruptcy Code;

(xii) To hear and determine all controversies, suits, and disputes that may
relate to, impact upon, or arise in connection with any setoff and/or recoupment
rights of the Debtors or any Person under the Plan;

(xiii) To hear and determine all controversies, suits, and disputes that may
relate to, impact upon, or arise in connection with Causes of Action of the
Debtors (but excluding Avoidance Actions) commenced by the Disbursing Agent, the
Debtors or any third parties, as applicable, before or after the Effective Date;

 

25



--------------------------------------------------------------------------------

(xiv) To enter an order or final decree closing the Chapter 11 Case;

(xv) To issue injunctions, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any
Person with consummation, implementation or enforcement of the Plan or the
Confirmation Order;

(xvi) To enter any and all appropriate orders necessary to effectuate and
otherwise enforce the Implementation Order; and

(xvii) To hear and determine any other matters related hereto and not
inconsistent with the Bankruptcy Code.

ARTICLE XIII.

MISCELLANEOUS PROVISIONS

 

13.1. Payment of Statutory Fees.

All fees payable pursuant to section 1930 of title 28 of the United States Code,
as determined by the Bankruptcy Court at the Confirmation Hearing, shall be paid
by the Debtors on or before the Effective Date.

 

13.2. Satisfaction of Claims.

The rights afforded in the Plan and the treatment of all Claims and Equity
Interests herein shall be in exchange for and in complete satisfaction,
discharge, and release of all Claims and Equity Interests of any nature
whatsoever, including any accrued Post-Petition Interest, against the Debtors
and the Debtors in Possession, or any of their Estates, Assets, properties, or
interests in property. Except as otherwise provided herein, on the Effective
Date, all Claims against and Equity Interests in the Debtors and the Debtors in
Possession shall be satisfied, discharged, and released in full. Neither the
Reorganized GSI Entities nor the Debtors shall be responsible for any
pre-Effective Date obligations of the Debtors or the Debtors in Possession,
except those expressly assumed by the Reorganized GSI Entities or any such
Debtor, as applicable. Except as otherwise provided herein, all Persons shall be
precluded and forever barred from asserting against the Reorganized GSI
Entities, the Debtors, their respective successors or assigns, or their Estates,
Affiliates, Assets, properties, or interests in property any event, occurrence,
condition, thing, or other or further Claims, Equity Interests or Causes of
Action based upon any act, omission, transaction, or other activity of any kind
or nature that occurred or came into existence prior to the Effective Date,
whether or not the facts of or legal bases therefore were known or existed prior
to the Effective Date.

 

13.3. Special Provisions Regarding Insured Claims.

Plan Distributions to each holder of an allowed Insured Claim against any Debtor
shall be in accordance with the treatment provided under the Plan for the Class
in which such Allowed Insured Claim is classified; provided, however, that there
shall be deducted from any Plan Distribution on account of an Insured Claim, for
purposes of calculating the Allowed amount of such Claim, the amount of any
insurance proceeds actually received by such holder in respect of

 

26



--------------------------------------------------------------------------------

such Allowed Insured Claim. Nothing in this Section 13.3 shall constitute a
waiver of any claim, right, or Cause of Action the Debtors or their Estates may
hold against any Person, including any insurer. Pursuant to section 524(e) of
the Bankruptcy Code, nothing in the Plan shall release or discharge any insurer
from any obligations to any Person under applicable law or any policy of
insurance under which a Debtor is an insured or beneficiary.

 

13.4. Subrogation.

To the extent the holder of an Allowed Guarantee Claim (other than Senior Note
Claims) receives a Plan Distribution from a Guarantor Debtor and/or its Estate,
and except as provided below, such Guarantor Debtor shall be subrogated to the
rights of the holder of such Allowed Guarantee Claim to collect and receive a
Plan Distribution on account of such Claim from the Obligor Debtor and/or its
Estate under the Plan.

 

13.5. Third Party Agreements; Subordination.

The Plan Distributions to the various classes of Claims and Equity Interests
hereunder shall not affect the right of any Person to levy, garnish, attach or
employ any other legal process with respect to such Plan Distributions by reason
of any claimed subordination rights or otherwise. All such rights and any
agreements relating thereto shall remain in full force and effect, except as
otherwise compromised and settled pursuant to the Plan. Plan Distributions shall
be subject to and modified by any Final Order directing distributions other than
as provided in the Plan. The right of the Debtors or any Committee to seek
subordination of any Claim or Equity Interest pursuant to section 510 of the
Bankruptcy Code is fully reserved, and the treatment afforded any Claim or
Equity Interest that becomes a Subordinated Claim or subordinated Equity
Interest at any time shall be modified to reflect such subordination. Unless the
Confirmation Order provides otherwise, no Plan Distributions shall be made on
account of a Subordinated Claim or subordinated Equity Interest.

 

13.6. Exculpation.

None of the Released Parties shall have or incur any liability to any Person for
any act or omission in connection with, or arising out of, the pursuit of
confirmation of the Plan, the consummation of the Plan, the negotiation of the
Plan Support Agreement, the New Indenture, the New Warrants, the New Senior
Secured Notes, the Registration Rights Agreement and the Security Documents, or
the implementation or administration of the Plan, the Plan Support Agreement or
the property to be distributed under the Plan, except for any willful misconduct
or gross negligence, as finally determined by the Bankruptcy Court, and, in all
respects shall be entitled to rely upon the advice of counsel and all
information provided by other exculpated persons herein without any duty to
investigate the veracity or accuracy of such information with respect to their
duties and responsibilities under the Plan, the negotiation of the Plan Support
Agreement, the New Indenture, the New Warrants, the New Senior Secured Notes,
the Registration Right Agreement and the Security Documents.

 

27



--------------------------------------------------------------------------------

13.7. Discharge of Liabilities.

Except as otherwise provided in the Plan, upon the occurrence of the Effective
Date, the Debtors shall be discharged from all Claims, Equity Interests and
Causes of Action to the fullest extent permitted by section 1141 of the
Bankruptcy Code, and all holders of Claims and Equity Interests shall be
precluded from asserting against the Reorganized GSI Entities and their
Affiliates, the Debtors, their Assets, or any property dealt with under the
Plan, any further or other Cause of Action based upon any act or omission,
transaction, event, thing, or other activity of any kind or nature that occurred
or came into existence prior to the Effective Date.

EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, THE REORGANIZED GSI ENTITIES AND THEIR
AFFILIATES SHALL NOT HAVE, AND SHALL NOT BE CONSTRUED TO HAVE OR MAINTAIN ANY
LIABILITY, CLAIM OR OBLIGATION THAT IS BASED IN WHOLE OR IN PART ON ANY ACT,
OMISSION, TRANSACTION, EVENT, OTHER OCCURRENCE OR THING OCCURRING OR IN
EXISTENCE ON OR PRIOR TO THE EFFECTIVE DATE OF THE PLAN AND NO SUCH LIABILITIES,
CLAIMS OR OBLIGATIONS FOR ANY ACTS SHALL ATTACH TO THE REORGANIZED GSI ENTITIES
AND THEIR AFFILIATES.

 

13.8. Discharge of Debtors.

Except as otherwise provided in the Plan or the Confirmation Order, on the
Effective Date, without further notice or order, all Claims of any nature
whatsoever shall be automatically discharged forever. Except as otherwise
provided in the Plan or the Confirmation Order, on the Effective Date, the
Debtors, their Estates and all successors thereto shall be deemed fully
discharged and released from any and all Claims, including, but not limited to,
demands and liabilities that arose before the Effective Date, and all debts of
the kind specified in sections 502(g), 502(h), and 502(i) of the Bankruptcy
Code, whether or not (a) a proof of claim based upon such debt is filed or
deemed filed under section 501 of the Bankruptcy Code; (b) a Claim based upon
such debt is allowed under section 502 of the Bankruptcy Code; or (c) the holder
of a Claim based upon such debt has accepted the Plan. The Confirmation Order
shall be a judicial determination of discharge of all liabilities of the
Debtors, their Estates, and all successors thereto. As provided in section 524
of the Bankruptcy Code, such discharge shall void any judgment against the
Debtors, their Estates or any successor thereto at any time obtained to the
extent it relates to a discharged Claim, and operates as an injunction against
the prosecution of any action against the Reorganized GSI Entities or property
of the Debtors or their Estates to the extent it relates to a discharged Claim.

 

13.9. Notices.

Any notices, requests, and demands required or permitted to be provided under
the Plan, in order to be effective, shall be in writing (including, without
express or implied limitation, by facsimile transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, to each of the following persons and
addressed as follows:

GSI Group Inc.

Attention: Sergio Edelstein, Chief Executive Officer

125 Middlesex Turnpike

Bedford, MA 01730

Telephone: (781) 266-5700

Facsimile: (781) 266-5114

 

28



--------------------------------------------------------------------------------

Brown Rudnick LLP

Attention: William R. Baldiga, Esq.

One Financial Center

Boston, MA 02111

Telephone: (617) 856-8200

Facsimile: (617) 856-8201

Wilson Sonsini Goodrich & Rosati LLP

Attention: Robert D. Sanchez, Esq.

1700 K Street, NW

Fifth Floor

Washington, DC 20006

Telephone: (202) 973-8800

Facsimile: (202) 973-8899

Saul Ewing LLP

Attention: Mark Minuti, Esq.

222 Delaware Avenue, Suite 1200

P. O. Box 1266

Wilmington, DE 19899

Telephone: (302) 421-6840

Facsimile: (302) 421-5873

 

13.10. Headings.

The headings used in the Plan are inserted for convenience only, and neither
constitutes a portion of the Plan nor in any manner affect the construction of
the provisions of the Plan.

 

13.11. Governing Law.

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and the Bankruptcy Rules), the laws of the State of Delaware,
without giving effect to the conflicts of laws principles thereof, shall govern
the construction of the Plan and any agreements, documents, and instruments
executed in connection with the Plan, except as otherwise expressly provided in
such instruments, agreements or documents.

 

13.12. Expedited Determination.

The Disbursing Agent is hereby authorized to file a request for expedited
determination under section 505(b) of the Bankruptcy Code for all tax returns
filed with respect to the Debtors.

 

29



--------------------------------------------------------------------------------

13.13. Exemption from Transfer Taxes.

Pursuant to section 1146 of the Bankruptcy Code, the issuance, transfer, or
exchange of notes or equity securities under the Plan, the creation of any
mortgage, deed of trust, lien, pledge or other security interest, the making or
assignment of any lease or sublease, or the making or delivery of any deed or
other instrument of transfer under, in furtherance of, or in connection with the
Plan, shall not be subject to any stamp, real estate transfer, mortgage
recording, or other similar tax.

 

13.14. Retiree Benefits.

Pursuant to section 1129(a)(13) of the Bankruptcy Code, on and after the
Effective Date, all retiree benefits (as that term is defined in section 1114 of
the Bankruptcy Code), if any, shall continue to be paid in accordance with
applicable law.

 

13.15. Notice of Entry of Confirmation Order and Relevant Dates.

Promptly upon entry of the Confirmation Order, the Debtors shall publish as
directed by the Bankruptcy Court and serve on all known parties in interest and
holders of Claims and Equity Interests, notice of the entry of the Confirmation
Order and all relevant deadlines and dates under the Plan, including, but not
limited to, the deadline for filing notice of Administrative Claims, and the
deadline for filing rejection damage Claims.

 

13.16. Interest and Attorneys’ Fees.

(a) Interest accrued after the Petition Date will accrue and be paid on Claims
only to the extent specifically provided for in this Plan, the Confirmation
Order or as otherwise required by the Bankruptcy Court or by applicable law. No
award or reimbursement of attorneys’ fees or related expenses or disbursements
shall be allowed on, or in connection with, any Claim or Equity Interest, except
as set forth in the Plan, the Plan Support Agreement or as ordered by the
Bankruptcy Court.

(b) All reasonable, due and unpaid fees, costs and expenses of (i) Schulte
Roth & Zabel LLP, legal counsel for the Required Noteholders, (ii) local
Delaware and Canadian legal counsel for the Required Noteholders and
(iii) Houlihan Lokey Howard & Zukin Capital, Inc., financial advisor for the
Required Noteholders, shall, in each case, be paid on the Effective Date in
accordance with the Plan Support Agreement and the Indenture.

 

13.17. Modification of the Plan.

Subject to the limitations set forth in the Plan Support Agreement,
modifications of the Plan, as provided in section 1127 of the Bankruptcy Code
may be proposed in writing by the Debtors at any time before confirmation,
provided that the Plan, as modified, meets the requirements of sections 1122 and
1123 of the Bankruptcy Code, and the Debtors shall have complied with section
1125 of the Bankruptcy Code. Subject to the terms of the Plan Support Agreement,
the Debtors may modify the Plan at any time after confirmation and before
substantial consummation, provided that the Plan, as modified, meets the
requirements of sections 1122 and 1123 of the Bankruptcy Code and the Bankruptcy
Court, after notice and a

 

30



--------------------------------------------------------------------------------

hearing, confirms the Plan as modified, under section 1129 of the Bankruptcy
Code, and the circumstances warrant such modifications. Subject to the terms of
the Plan Support Agreement, a holder of a Claim or Equity Interest that has
accepted the Plan shall be deemed to have accepted such Plan as modified if the
proposed alteration, amendment or modification does not materially and adversely
change the treatment of the Claim or Equity Interest of such holder. Nothing
herein is intended to modify or alter the rights of the parties under the Plan
Support Agreement and that any amendment, modification or supplement to the Plan
may only be made in accordance with the terms of the Plan Support Agreement.

 

13.18. Revocation of Plan.

The Debtors reserve the right to revoke or withdraw the Plan and/or to adjourn
the Confirmation Hearing with respect to any one or more of the Debtors prior to
the occurrence of the Effective Date. If the Debtors revoke or withdraw the Plan
with respect to any one or more of the Debtors, or if the Effective Date does
not occur as to any Debtor, then, as to such Debtor, the Plan and all
settlements and compromises set forth in the Plan and not otherwise approved by
a separate Final Order shall be deemed null and void and nothing contained
herein and no acts taken in preparation for consummation of the Plan shall be
deemed to constitute a waiver or release of any Claims against or Equity
Interests in such Debtor or to prejudice in any manner the rights of any of the
Debtors or any other Person in any other further proceedings involving such
Debtor.

In the event that the Debtors choose to adjourn the Confirmation Hearing with
respect to any one or more of the Debtors, the Debtors reserve the right to
proceed with confirmation of the Plan with respect to those Debtors in relation
to which the Confirmation Hearing has not been adjourned. With respect to those
Debtors for which the Confirmation Hearing has been adjourned, the Debtors
reserve the right to amend, modify, revoke or withdraw the Plan and/or submit
any new plan of reorganization at such times and in such manner as they consider
appropriate, subject to the provisions of the Bankruptcy Code.

 

13.19. Setoff Rights.

In the event that any Debtor has a Claim of any nature whatsoever against the
holder of a Claim against such Debtor, then such Debtor may, but is not required
to, set off against the Claim (and any payments or other Plan Distributions to
be made in respect of such Claim hereunder) such Debtor’s Claim against such
holder, subject to the provisions of sections 553, 556 and 560 of the Bankruptcy
Code. Neither the failure to set off nor the allowance of any Claim under the
Plan shall constitute a waiver or release of any Claims that any Debtor may have
against the holder of any Claim.

 

13.20. Compliance with Tax Requirements.

In connection with the Plan, the Debtors, the Disbursing Agent, as applicable,
shall comply with all withholding and reporting requirements imposed by federal,
state, local, and foreign taxing authorities and all Plan Distributions
hereunder shall be subject to such withholding and reporting requirements.
Notwithstanding the above, each holder of an Allowed Claim or Equity Interest
that is to receive a Plan Distribution shall have the sole and exclusive

 

31



--------------------------------------------------------------------------------

responsibility for the satisfaction and payment of any tax obligations imposed
by any government unit, including income, withholding and other tax obligations,
on account of such Plan Distribution. The Disbursing Agent has the right, but
not the obligation, to not make a Plan Distribution until such holder has made
arrangements satisfactory to the Disbursing Agent for payment of any such tax
obligations.

 

13.21. Rates; Currency.

The Plan does not provide for the change of any rate that is within the
jurisdiction of any governmental regulatory commission after the occurrence of
the Effective Date. Where a Claim has been denominated in foreign currency on a
proof of Claim, the Allowed amount of such Claim shall be calculated in legal
tender of the United States based upon the conversion rate in place as of the
Petition Date, and the amount of such Claim in legal tender of the United
States’ as of the Petition Date shall be used for calculating Post-Petition
Interest, if any.

 

13.22. Injunctions.

On the Effective Date and except as otherwise provided herein, all Persons who
have been, are or may be holders of Claims against or Equity Interests in the
Debtors shall be permanently enjoined from taking any of the following actions
against or affecting the Reorganized GSI Entities and their Affiliates, the
Debtors, the Estates, the Assets or the Disbursing Agent, or any of their
current or former respective members, directors, managers, officers, employees
and agents and their respective professionals, successors and assigns or their
respective assets and property, with respect to such Claims or Equity Interests
(other than actions brought to enforce any rights or obligations under the
Plan):

(a) commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding of any kind (including, without limitation,
all suits, actions and proceedings that are pending as of the Effective Date,
which must be withdrawn or dismissed with prejudice);

(b) enforcing, levying, attaching, collecting or otherwise recovering by any
manner or means, whether directly or indirectly, any judgment, award, decree or
order;

(c) creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any encumbrance; and

(d) asserting any setoff, right of subrogation or recoupment of any kind;
provided, that any defenses, offsets or counterclaims which the Debtors may have
or assert in respect of the above referenced Claims or Equity Interests are
fully preserved in accordance with Section 13.19.

 

13.23. Binding Effect.

The Plan shall be binding upon the Reorganized GSI Entities and their
Affiliates, the Debtors, the holders of all Claims and Equity Interests, parties
in interest, Persons and their respective successors and assigns. To the extent
any provision of the Disclosure Statement or any other solicitation document may
be inconsistent with the terms of the Plan, the terms of the Plan shall be
binding and conclusive.

 

32



--------------------------------------------------------------------------------

13.24. Severability.

IN THE EVENT THE BANKRUPTCY COURT DETERMINES THAT ANY PROVISION OF THE PLAN IS
UNENFORCEABLE EITHER ON ITS FACE OR AS APPLIED TO ANY CLAIM OR EQUITY INTEREST
OR TRANSACTION, THE DEBTORS MAY MODIFY THE PLAN IN ACCORDANCE WITH SECTION 13.17
SO THAT SUCH PROVISION SHALL NOT BE APPLICABLE TO THE HOLDER OF ANY SUCH CLAIM
OR EQUITY INTEREST OR TRANSACTION. SUCH A DETERMINATION OF UNENFORCEABILITY
SHALL NOT (A) LIMIT OR AFFECT THE ENFORCEABILITY AND OPERATIVE EFFECT OF ANY
OTHER PROVISION OF THE PLAN OR (B) REQUIRE THE RESOLICITATION OF ANY ACCEPTANCE
OR REJECTION OF THE PLAN.

 

13.25. No Admissions.

AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER CAUSES OF ACTION OR
THREATENED CAUSES OF ACTIONS, THIS PLAN SHALL NOT CONSTITUTE OR BE CONSTRUED AS
AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR WAIVER, BUT RATHER AS A
STATEMENT MADE IN SETTLEMENT NEGOTIATIONS. THIS PLAN SHALL NOT BE ADMISSIBLE IN
ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE
ON THE TAX, SECURITIES AND OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF
CLAIMS AGAINST, AND EQUITY INTERESTS IN, HOLDINGS OR ANY OF ITS SUBSIDIARIES AND
AFFILIATES, AS DEBTORS AND DEBTORS IN POSSESSION IN THESE CHAPTER 11 CASES.

 

33



--------------------------------------------------------------------------------

Dated: November 20, 2009

 

Respectfully submitted, GSI Group Inc. By:  

/s/ Sergio Edelstein

Name:   Sergio Edelstein Title:   President and Chief Executive Officer GSI
Group Corporation By:  

/s/ Sergio Edelstein

Name:   Sergio Edelstein Title:   President and Chief Executive Officer MES
International, Inc. By:  

/s/ Sergio Edelstein

Name:   Sergio Edelstein Title:   President and Chief Executive Officer

 

34



--------------------------------------------------------------------------------

EXHIBIT “A”

GLOSSARY OF DEFINED TERMS

 

1.    “Administrative Claim”    means a Claim incurred by a Debtor (or its
Estate) on or after the Petition Date and before the Effective Date for a cost
or expense of administration in the Chapter 11 Cases entitled to priority under
sections 503(b) and 507(a)(1) of the Bankruptcy Code, including, without
limitation, Fee Claims. 2.    “Affiliate”    means, with respect to any Person,
all Persons that would fall within the definition assigned to such term in
section 101(2) of the Bankruptcy Code, if such Person was a debtor in a case
under the Bankruptcy Code. 3.    “Allowed”   

when used with respect to any Claim, except for a Claim that is an
Administrative Claim, means such Claim to the extent it is not a Contested Claim
or a Disallowed Claim;

 

(a) with respect to an Administrative Claim, means such Administrative Claim to
the extent it has become fixed in amount and priority pursuant to the procedures
set forth in Section 4.2(c) of this Plan; and

 

(b) with respect to Equity Interests in any Debtor, means (i) the Equity
Interests in any Debtor (except Holdings) as reflected in the stock transfer
ledger or similar register of such Debtor as of the Effective Date; and (ii)
with respect to Holdings, the issued and outstanding common shares in Holdings
as reflected in the stock transfer ledger as of the Effective Date

4.    “Assets”    means, with respect to any Debtor, all of such Debtor’s right,
title and interest of any nature in property of any kind, wherever located, as
specified in section 541 of the Bankruptcy Code. 5.    “Avoidance Actions”   
means all Causes of Action of the Estates that arise under chapter 5 of the
Bankruptcy Code. 6.        “Bankruptcy Code”    means the Bankruptcy Reform Act
of 1978, as codified at title 11 of the United States Code, as amended from time
to time and applicable to the Chapter 11 Cases.

 

1



--------------------------------------------------------------------------------

7.    “Bankruptcy Court”    means the United States Bankruptcy Court for the
District of Delaware, or such other court having jurisdiction over the Chapter
11 Cases. 8.    “Bankruptcy Rules”    means the Federal Rules of Bankruptcy
Procedure, as prescribed by the United States Supreme Court pursuant to section
2075 of title 28 of the United States Code and as applicable to the Chapter 11
Cases. 9.    “Bar Date Notice”    means the Notice of Establishment of Bar Date
for Filing Proofs of Claim Against the Estates, as approved by the Bar Date
Order. 10.    “Bar Date Order”    means the Order Pursuant to Bankruptcy Rule
3003(c) (i) Establishing a Bar Date for Filing Certain Proofs of Claim; (ii)
Establishing Ramifications for Failure to Comply Therewith; (iii) Approving
Proof of Claim Form and Notice of Bar Date; and (iv) Approving Notice and
Publication Procedures. 11.    “Business Day”    means any day other than a
Saturday, a Sunday or any other day on which commercial banks are required or
authorized to close for business in New York, New York. 12.    “Cash”    means
legal tender of the United States of America or readily marketable direct
obligations of, or obligations guaranteed by, the United States of America. 13.
   “Cash Note Payment”    means, the result of (A) the aggregate amount of (i)
$2.1 million plus (ii) $69,315 for each day following the Petition Date until
the (x) Confirmation Date, if as of the date that is eleven (11) days after the
Confirmation Date the Confirmation Order is not a Final Order and the Required
Noteholders have not, as of such date, waived the condition set forth in Section
9.2(a) hereof, or (y) the Effective Date, if the Confirmation Order is a Final
Order on the date that is eleven (11) days after the Confirmation Date; minus
(B) the sum of (i) $2.1 million if the Petition Date is on or before November
20, 2009, and (ii) an additional $1 million if the Confirmation Date is within
100 days of the Petition Date.

 

2



--------------------------------------------------------------------------------

14.    “Causes of Action”    means all claims, rights, actions, causes of
action, liabilities, obligations, suits, debts, remedies, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages or
judgments, whether known or unknown, liquidated or unliquidated, fixed or
contingent, matured or unmatured, foreseen or unforeseen, asserted or
unasserted, arising in law, equity or otherwise. 15.    “Chapter 11 Cases”   
means the cases commenced under chapter 11 of the Bankruptcy Code pending before
the Bankruptcy Court with respect to each of the Debtors. 16.    “Claim”   
means (a) any right to payment, whether or not such right is known or unknown,
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or (b)
any right to an equitable remedy for breach of performance if such breach gives
rise to a right of payment, whether or not such right to an equitable remedy is
known or unknown, reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured. 17.    “Claims Agent”    means the
entity designated by order of the Bankruptcy Court to process proofs of claim.
18.    “Committee”    means any official committee appointed in the Chapter 11
Cases. 19.    “Confirmation Date”    means the date on which the Clerk of the
Bankruptcy Court enters the Confirmation Order on the docket of the Bankruptcy
Court. 20.    “Confirmation Hearing”    means the hearing held by the Bankruptcy
Court, as it may be continued from time to time, to consider confirmation of the
Plan. 21.    “Confirmation Order”    means the order of the Bankruptcy Court
confirming the Plan. 22.    “Contested”    (a) when used with respect to a
Claim, means such Claim (i) to the extent it is listed in the Schedules as
disputed, contingent, or unliquidated, in whole or in part, and as to which no
proof of claim has been filed; (ii) if it is listed in the Schedules as
undisputed,

 

3



--------------------------------------------------------------------------------

     

liquidated, and not contingent and as to which a proof of claim has been filed
with the Bankruptcy Court, to the extent (A) the proof of claim amount exceeds
the amount indicated in the Schedules, or (B) the proof of claim priority
differs from the priority set forth in the Schedules, in each case as to which
an objection was filed on or before the Objection Deadline, unless and to the
extent allowed in amount and/or priority by a Final Order of the Bankruptcy
Court; (iii) if it is not listed in the Schedules or was listed in the Schedules
as disputed, contingent or unliquidated, in whole or in part, but as to which a
proof of claim has been filed with the Bankruptcy Court, in each case as to
which an objection was filed on or before the Objection Deadline, unless and to
the extent allowed in amount and/or priority by a Final Order of the Bankruptcy
Court; or (iv) as to which an objection has been filed on or before the
Effective Date; provided, that a Claim that is fixed in amount and priority
pursuant to the Plan or by Final Order on or before the Effective Date shall not
be a Contested Claim; and

 

(b) when used with respect to an Equity Interest, means such Equity Interest to
the extent it is not reflected on the applicable Debtor’s stock transfer
register as of the Effective Date or if at such time there is an objection
pending to the allowance thereof.

23.    “Debtor”    means any of Holdings and its direct and indirect
Subsidiaries that are debtors in the Chapter 11 Cases, including GSI and MES.
24.    “Disallowed”    when used with respect to a Claim, means a Claim, or such
portion of a Claim, that has been disallowed by a Final Order. 25.   
“Disbursing Agent”    means Reorganized Holdings or any agent selected by
Reorganized Holdings, acting on behalf of the Debtors in (a) making the Plan
Distributions contemplated under the Plan, the Confirmation Order, or any other
relevant Final Order, and (b) performing any other act or task that is or may be
delegated to the Disbursing Agent under the Plan. 26.    “Disclosure Statement
Order”    means the order entered by the Bankruptcy Court (a) approving the
Disclosure Statement as containing

 

4



--------------------------------------------------------------------------------

      adequate information required under section 1125 of the Bankruptcy Code,
and (b) authorizing the use of the Disclosure Statement for soliciting votes on
the Plan. 27.    “Disclosure Statement”    means the disclosure statement filed
with respect to the Plan, as it may be amended, supplemented or otherwise
modified from time to time, and the exhibits and schedules thereto. 28.   
“Effective Date”    means a date selected by the Debtors which shall be a
Business Day that is no later than ten (10) Business Days after all of the
conditions specified in Section 9.2 have been satisfied or waived (to the extent
waivable). 29.    “Equity Interest”    means any outstanding ownership interest
in any of the Debtors, including, without limitation, interests evidenced by
common or preferred stock, membership interests, options, warrants, restricted
stock, restricted stock units or their equivalents, or other rights to purchase
or otherwise receive any ownership interest in any of the Debtors and any right
to payment or compensation based upon any such interest, whether or not such
interest is owned by the holder of such right to payment or compensation. 30.   
“Estate”    means the estate of any Debtor created by section 541 of the
Bankruptcy Code upon the commencement of the Chapter 11 Cases. 31.    “Exchange
Act”    Means the Securities Exchange Act of 1934, as amended and the rules and
regulations of the Security and Exchange Commission promulgated thereunder. 32.
   “Face Amount Minimum”    shall have the meaning ascribed to it in Section
7.8(b). 33.    “Fee Application”    means an application for allowance and
payment of a Fee Claim (including any Claims for “substantial contribution”
pursuant to section 503(b) of the Bankruptcy Code). 34.    “Fee Claim”    means
a Claim of a Professional Person. 35.    “Final Order”    means an order or
judgment entered by the Bankruptcy Court or any other court of competent
jurisdiction that has not been amended, modified or

 

5



--------------------------------------------------------------------------------

      reversed, and as to which (a) no stay is in effect, (b) the time to seek
rehearing, file a notice of appeal or petition for certiorari has expired and
(c) no appeal, request for stay, petition seeking certiorari or other review is
pending. 36.    “General Unsecured Claims”    means any Claim against a Debtor
other than an Administrative Claim, a Tax Claim, a Priority Claim, a Secured
Claim, an Intercompany Claim or a Note Claim. 37.    “GSI”    means GSI Group
Corporation, a Michigan corporation 38.    “GSI UK”    means GSI Group Limited,
a company organized under the laws of England and Wales and a wholly owned
Subsidiary of GSI Limited Holdings Corporation. 39.    “GSI UK Note”    means
the 12.94% promissory note issued by GSI to GSI UK dated as of July 25, 2008 in
the amount of GBP12,500,000. 40.    “GSI UK Note Claim”    means the Claim
against a Debtor arising pursuant to the GSI UK Note. 41.    “Guarantee Claim”
   means a Claim against a Debtor arising pursuant to a guarantee of the
obligations of any Obligor Debtor valid under applicable law. 42.    “Guarantor
Debtor”    means a Debtor that has guaranteed the obligations of any Obligor
Debtor. 43.    “Holdings Common Shares”    means common shares of Holdings, no
par value. 44.    “Holdings Equity Interest”    means an Equity Interest in
Holdings, other than any such Equity Interest that is unexercised or unvested as
of the Voting Record Date, but including treasury stock and all options,
warrants, calls, rights, participation rights, puts, awards, commitments, Rights
(including any Right not yet exercisable pursuant to the Shareholder Rights
Plan) or any other agreements of any character to acquire such Equity Interest
and shall also include any Claim subordinated pursuant to section 510(b) of the
Bankruptcy Code arising from the rescission of a purchase or sale of any Equity
Interest or rights

 

6



--------------------------------------------------------------------------------

      relating to any Equity Interest, or any Claim for damages arising from the
purchase or sale of any Equity Interest, including, in each case, common shares
of Holdings or any Claim for reimbursement, contribution, or indemnification
arising from or relating to any such Claims. 45.    “Holdings”    means GSI
Group Inc., a company continuing to be organized under the laws of the Province
of New Brunswick, Canada. 46.    “Implementation Order”    means a Final Order,
in form and substance satisfactory to the Debtors, which provides the terms and
provisions set forth in Section 9.1(a). 47.    “Indenture Trustee”    means the
indenture trustee under the New Indenture 48.    “Insured Claim”    means any
Claim against a Debtor for which the Debtor is entitled to indemnification,
reimbursement, contribution or other payment under a policy of insurance wherein
a Debtor is an insured or beneficiary of the coverage of any of the Debtors. 49.
   “Integral Multiples”    shall have the meaning ascribed to it in Section
7.8(b). 50.    “Intercompany Claim”    means a Claim held by any Debtor against
any other Debtor based on any fact, action, omission, occurrence or thing that
occurred or came into existence prior to the Petition Date. For avoidance of
doubt, any Claim by a Debtor for subrogation pursuant to Section 13.4, and the
Allowed GSI UK Note Claim shall not be deemed an Intercompany Claim for purposes
of Plan Distributions or otherwise under this Plan. 51.    “Internal Revenue
Code”    means the Internal Revenue Code of 1986, as amended, and any applicable
rulings, regulations (including temporary and proposed regulations) promulgated
thereunder, judicial decisions, and notices, announcements, and other releases
of the United States Treasury Department or the IRS. 52.    “IRS”    means the
United States Internal Revenue Service. 53.    “MES”    means MES International,
Inc., a Delaware corporation and a wholly owned subsidiary of MicroE Systems,
Inc., a wholly owned subsidiary of GSI.

 

7



--------------------------------------------------------------------------------

54.    “New $1.10 Warrants”    means warrants for a number of New Common Shares
equal to 10% of 110% of the Outstanding Capital Stock of Reorganized Holdings.
The New $1.10 Warrants shall be substantially in the form filed with the
Bankruptcy Court as a Plan Document. 55.    “New $2.00 Warrants”    means
warrants for a number of New Common Shares equal to 10% of 110% of the
Outstanding Capital Stock of Reorganized Holdings. The New $2.00 Warrants shall
be substantially in the form filed with the Bankruptcy Court as a Plan Document.
56.    “New Common Shares”    means common shares of Reorganized Holdings. 57.
   “New Indenture”    means the Indenture to be dated on or about the Effective
Date and to be entered into between Reorganized GSI, as Issuer, Reorganized
Holdings and each of the Subsidiary Guarantors, as guarantors and The Bank of
New York Mellon Trust Company, N.A. as trustee, providing for the issuance of
New Senior Secured Notes. The New Indenture shall be substantially in the form
filed with the Bankruptcy Court as a Plan Document. 58.    “New Senior Secured
Notes”    means new senior secured notes of Reorganized GSI in the form attached
to the New Indenture to be issued on or about the Effective Date in a principal
amount of $104,100,000. The New Senior Secured Notes shall mature January 15,
2014 and have a coupon of 12.25% if paid in cash or 13.00% if paid in kind. The
New Senior Secured Notes and the New Indenture shall be substantially in the
form filed with the Bankruptcy Court as a Plan Document. 59.    “New Warrants”
   means the New $1.10 Warrants and the New $2.00 Warrants. 60.    “Note Claims”
   means the Senior Note Claims and the GSI UK Note Claims. 61.    “Noteholders”
   means the holders of the Senior Notes. 62.    “Notice of Confirmation”   
means the notice of entry of the Confirmation Order to be filed with the
Bankruptcy Court and mailed by the Claims Agent to holders of Claims and Equity
Interests.

 

8



--------------------------------------------------------------------------------

63.    “Objection Deadline”    means the deadline for filing objections to
Claims as set forth in Section 8.1 of the Plan. 64.    “Obligor Debtor”    means
any Debtor that is the primary obligor of any obligations guaranteed by another
Debtor. 65.    “Outstanding Capital Stock of Reorganized Holdings”    means the
total number of New Common Shares issued pursuant to this Plan but excluding
issuances upon exercise of the New Warrants and in connection with any
management incentive plan. 66.    “Person”    means an individual, corporation,
partnership, limited liability company, joint venture, trust, estate,
unincorporated association, unincorporated organization, governmental entity, or
political subdivision thereof, or any other entity. 67.    “Petition Date”   
means, with respect to any Debtor, the date on which the Chapter 11 Case of such
Debtor was commenced. 68.    “Plan Distribution Date”    means (a) with respect
to any Claim, (i) the Effective Date or a date that is as soon as reasonably
practicable after the Effective Date, if such Claim is then an Allowed Claim, or
(ii) a date that is as soon as reasonably practicable after the date such Claim
becomes Allowed, if not Allowed on the Effective Date, and (b) with respect to
any Equity Interest, the Effective Date or a date that is as soon as reasonably
practicable after the Effective Date. 69.    “Plan Distribution”    means the
payment or distribution under the Plan of Cash, Assets, securities or
instruments evidencing an obligation under the Plan to the holder of an Allowed
Claim or Allowed Equity Interest. 70.    “Plan Documents”    means the documents
that aid in effectuating the Plan as specifically identified as such herein and
filed with the Bankruptcy Court as specified in Section 1.5 of the Plan
including, without limitation those listed on Exhibit B hereto. 71.    “Plan
Supplement”    means the supplement or supplements to the Plan containing
certain documents relevant to the implementation of the Plan or the treatment of
the Allowed Claims and Equity Interest thereunder (including without limitation
the Plan Documents).

 

9



--------------------------------------------------------------------------------

72.    “Plan Support Agreement”    means that certain plan support agreement, by
and among the Debtor, and the Noteholders. The Plan Support Agreement will be
filed with the Bankruptcy Court as a Plan Document. 73.    “Plan”    means this
chapter 11 plan, either in its present form or as it may be amended,
supplemented or otherwise modified from time to time, and the exhibits and
schedules hereto, as the same may be in effect at the time such reference
becomes operative. 74.    “Post-Effective Date Fully Diluted Capital Stock of
Reorganized Holdings”    means the total number of New Common Shares issued
pursuant to this Plan and all New Common Shares issuable upon the exercise of
the New Warrants and all New Common Shares issuable in connection with any
management incentive plan. 75.    “Post-Confirmation Interest”    means simple
interest on an Allowed Claim at the rate payable on federal judgments as of the
Effective Date or such other rate as the Bankruptcy Court may determine at the
Confirmation Hearing is appropriate, such interest to accrue from the Plan
Distribution Date applicable to a Claim to the date of actual payment with
respect to such Claim. 76.    “Post-Petition Interest”    means with respect to:
      (a) Secured Claims, unpaid interest accruing on such claims from the
Petition Date through the Effective Date at the non-default rate set forth in
the contract or other applicable document giving rise to such claims;       (b)
Tax Claims, interest at the non-penalty rate set forth in the applicable state
or federal law governing such Claims from the Petition Date through the
Effective Date;       (c) Priority Claims and General Unsecured Claims, interest
from the Petition Date through the Effective Date at      

(i) the non-default rate set forth in the contract or other applicable document
giving rise to such claims, or

     

(ii) such interest, if any, as otherwise agreed to by the holder of such Claim
and the applicable Debtor, or

 

10



--------------------------------------------------------------------------------

     

(iii) any other applicable rate of interest required to unimpair such Claim, as
may be determined by the Bankruptcy Court; and

      (d) Claims other than as listed in (a) through (c) herein, interest at 0%.
      Notwithstanding the foregoing, Post-Petition Interest as it relates to a
particular Allowed Claim shall (i) be considered to be $0.00 for distribution
purposes under Article III or Article IV if the amount of relevant Allowed Claim
already includes Post-Petition Interest so as to avoid a duplicate distribution
of Post-Petition Interest, (ii) be reduced by the amount of Post-Petition
Interest paid on such Claim during the pendency of the Chapter 11 Cases so as to
avoid a duplicate distribution of Post-Petition Interest and (iii) only include
interest accruing on such Claim through the earlier of the Effective Date or the
date payment was made in the event payment on a Claim was made prior to the
Effective Date. 77.    “Priority Claim”    means any Claim to the extent such
Claim is entitled to priority in right of payment under section 507(a) of the
Bankruptcy Code, other than Secured Claims, Administrative Claims, and Tax
Claims. 78.    “Pro Rata Share”    means the proportion that an Allowed Claim or
Equity Interest bears to the aggregate amount of all Claims or Equity Interests
in a particular class, including Contested Claims or Equity Interests, but
excluding Disallowed Claims, (a) as calculated by the Disbursing Agent; or (b)
as determined or estimated by the Bankruptcy Court. 79.    “Professional Person”
   means a Person retained or to be compensated for services rendered or costs
incurred on or after the Petition Date and on or prior to the Effective Date
pursuant to sections 327, 328,329, 330, 331, 503(b), or 1103 of the Bankruptcy
Code in the Chapter 11 Case. 80.    “Registration Rights Agreement”    means a
Registration Rights Agreement by and between Reorganized Holdings and the holder
of the

 

11



--------------------------------------------------------------------------------

      GSI UK Note Claim, pursuant to which such holders would have the right to
require Reorganized Holdings to effect registered secondary offerings of such
holders’ New Common Shares on terms and conditions to be negotiated and
reflected in such Registration Rights Agreement, provided there shall be no more
than two demand registration rights. The Registration Rights Agreement will be
filed with the Bankruptcy Court as a Plan Document. 81.    “Released Parties”   
means, collectively, (a) the Debtors, the Reorganized GSI Entities, (b) each
Noteholder, in its capacity as such, (c) each indenture trustee under the Senior
Notes Indenture, and (d) with respect to each of the foregoing entities in
clauses (a) through (c), such person’s current and former affiliates,
predecessors, successors in interest, parent entities, subsidiaries, attorneys,
accountants, officers, partners, managers, directors, principals, members,
equity holders, partners, employees, agents, investment bankers, auditors,
restructuring and other consultants, financial advisors (including any firm that
provided fairness opinions or similar advice to the Debtors or their boards of
directors as to the transactions effectuated by this Plan) and other
professionals, in each case in their capacity as such. 82.    “Required
Noteholders”    has the meaning set forth in the Plan Support Agreement. 83.   
“Reorganized GSI Entities”    means Reorganized Holdings, together with its
affiliated Debtors as reorganized. 84.    “Reorganized GSI”    means GSI, on or
after the Effective Date, and as renamed Excel Technology Corporation as of or
about the Effective Date. 85.    “Reorganized Holdings”    means Holdings, on or
after the Effective Date, to be renamed Excel Technology, Inc. as of the
Effective Date. 86.    “Reorganized Holdings Constituent Documents”    means the
articles of reorganization of Reorganized Holdings and each of its affiliated
Debtors, as amended or amended and restated as of the Effective Date, among
other things, to (a) prohibit the issuance of non-voting equity securities by
such Debtor as required by section 1123(a)(6) of the Bankruptcy

 

12



--------------------------------------------------------------------------------

      Code, and (b) otherwise give effect to the provisions of this Plan. The
Reorganized Holdings Constituent Documents shall be in substantially the form
filed with the Bankruptcy Court as Plan Documents. 87.    “Reorganized MES”   
means MES, on or after the Effective Date. 88.    “Rights”    means the rights
issued under the Shareholder Rights Plan. 89.    “Schedules”    means the
schedules of assets and liabilities and list of Equity Interests and the
statements of financial affairs filed by each of the Debtors with the Bankruptcy
Court, as required by section 521 of the Bankruptcy Code and in conformity with
the Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and
statements have been or may be amended or supplemented by the Debtors in
Possession from time to time in accordance with Bankruptcy Rule 1009. 90.   
“Secured Claim”    means (a) a Claim secured by a lien on any Assets, which lien
is valid, perfected, and enforceable under applicable law and is not subject to
avoidance under the Bankruptcy Code or applicable non-bankruptcy law, and which
is duly established in the Chapter 11 Cases, but only to the extent of the value
of the holder’s interest in the collateral that secures payment of the Claim;
(b) a Claim against the Debtors that is subject to a valid right of recoupment
or setoff under section 553 of the Bankruptcy Code, but only to the extent of
the Allowed amount subject to recoupment or setoff as provided in section 506(a)
of the Bankruptcy Code; and (c) a Claim deemed or treated under the Plan as a
Secured Claim; provided, that, to the extent that the value of such interest is
less than the amount of the Claim which has the benefit of such security, the
unsecured portion of such Claim shall be treated as a General Unsecured Claim
unless, in any such case the class of which Claim is a part makes a valid and
timely election in accordance with section 1111(b) of the Bankruptcy Code to
have such Claim treated as a Secured Claim to the extent Allowed. 91.   
“Securities Act”    means the Securities Act of 1933, as amended and the rules
and regulations of the Security and Exchange Commission promulgated thereunder.

 

13



--------------------------------------------------------------------------------

92.    “Security Agreement”    means the Security Agreement to be executed and
delivered by Reorganized Holdings, Reorganized GSI and each Subsidiary
Guarantor, substantially in the form attached to the New Indenture and filed as
a Plan Document. 93.    “Security Documents”    means (a) the Security
Agreement, (b) all other security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements or other grants or
transfer of security, creating (or purporting to create) a lien upon the
collateral as contemplated by the New Indenture and the Security Agreement, (c)
fee mortgages, title policies and other real estate-related documentation
customarily requested by secured lenders lending directly against real estate
assets and as may be reasonably requested by the Required Noteholders, (d)
leasehold mortgages (as reasonably requested by the Required Noteholders and
which Reorganized Holdings shall use commercially reasonable efforts to obtain)
or, if determined by the Required Noteholders in lieu of one or more leasehold
mortgages, landlord waivers, which Reorganized Holdings shall use commercially
reasonable efforts to obtain, in each case in form and substance reasonably
acceptable to the Required Noteholders, and (e) “Phase I” environmental reports
on real estate owned by Reorganized Holdings, Reorganized GSI and the Subsidiary
Guarantors as reasonably requested by the Required Noteholders, provided any
favorable or unfavorable results of such a report shall not be a condition
precedent to the issuance of the New Senior Secured Notes. or to the occurrence
to the Effective Date pursuant to Section 9.2 hereof. 94.    “Senior Note Claim”
   each Claim of a Noteholder against Holdings and GSI and/or any Guarantee
Claim with respect to the Senior Notes arising under or evidenced by the Senior
Notes or the Indenture for the Senior Notes and related documents. Each
Noteholder shall have a single Senior Note Claim on account of each Senior Note,
which Claim shall encompass and include all Guarantee Claims as to such Senior
Note.

 

14



--------------------------------------------------------------------------------

95.    “Senior Notes”    Means those certain 11% Senior Subordinated Notes due
2013 issued by GSI and guaranteed by Holdings and certain Subsidiaries, governed
by the Senior Note Indenture. 96.    “Senior Notes Indenture”    means that
certain Indenture dated August 20, 2008 as such Indenture has been supplemented
by the First Supplemental Indenture, dated as of August 25, 2008 and the Second
Supplemental Indenture, dated as of March 5, 2009. 97.    “Shareholder Rights
Plan”    means that certain Shareholder rights Plan, dated April 22, 2005, by
and between Holdings and Computershare Trust Company of Canada, as Rights Agent.
98.    “Subordinated Claim”    means a Claim (other than a Note Claim) against
any Debtor subordinated by a Final Order. 99.    “Subsidiary”    means any
entity of which Holdings owns directly or indirectly more than fifty percent
(50%) of the outstanding capital stock or membership interests. 100.   
“Subsidiary Guarantors”    means, collectively, Cambridge Technology, Inc.,
Continuum Electro-Optics, Inc., Control Laser Corp. (d/b/a Baublys Control
Laser), Excel Technology, Inc. (as it may be renamed as of or about the
Effective Date), MicorSystems Corp, Reorganized MES, The Optical Corp., Photo
Research, Inc., Quantronix Corp. and Synrad, Inc. 101.    “Tax Claim”    means a
Claim against any of the Debtors that is of a kind specified in section
507(a)(8) of the Bankruptcy Code. 102.    “Voting Record Date”    means the
record date for voting on the Plan established by order of the Bankruptcy Court.

 

15



--------------------------------------------------------------------------------

EXHIBIT B

Plan Documents

Articles of Reorganization of Reorganized Holdings

New $1.10 Warrant

New $2.00 Warrant

New Indenture and New Senior Secured Notes

Plan Support Agreement

Registration Rights Agreement

Security Agreement (to be filed at a later date)